EXHIBIT 10.54

LOAN NO. 57691

SERVICING NO. 3169802






LOAN AGREEMENT

Dated as of October 30, 2003

Between

BEDFORD FEDERAL WAY II, LLC,
as Borrower

and

BANK OF AMERICA, N.A.,
as Lender




NCLIB1 194855.8












TABLE OF CONTENTS

Page




Section 1.2

Principles of Construction




ARTICLE 2 - GENERAL TERMS

Section 2.1

The Loan




Section 2.2

Disbursement to Borrower




Section 2.3

The Note, Mortgage and Loan Documents




Section 2.4

Loan Payments




Section 2.5

Loan Prepayments




ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1

Conditions Precedent




ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Section 4.1

Organization




Section 4.2

Status of Borrower




Section 4.3

Validity of Documents




Section 4.4

No Conflicts




Section 4.5

Litigation




Section 4.6

Agreements




Section 4.7

Solvency




Section 4.8

Full and Accurate Disclosure




Section 4.9

No Plan Assets




Section 4.10

Not a Foreign Person




Section 4.11

Enforceability




Section 4.12

Business Purposes




Section 4.13

Compliance




Section 4.14

Financial Information




Section 4.15

Condemnation




Section 4.16

Utilities and Public Access; Parking




Section 4.17

Separate Lots




Section 4.18

Assessments




Section 4.19

Insurance




Section 4.20

Use of Property




Section 4.21

Certificate of Occupancy; Licenses




Section 4.22

Flood Zone




Section 4.23

Physical Condition




Section 4.24

Boundaries




Section 4.25

Leases and Rent Roll




Section 4.26

Filing and Recording Taxes




Section 4.27

Management Agreement and Leasing Agreement




Section 4.28

Illegal Activity




Section 4.29

Construction Expenses




Section 4.30

Personal Property




Section 4.31

Taxes




Section 4.32

Permitted Encumbrances




Section 4.33

Federal Reserve Regulations




Section 4.34

Investment Company Act




Section 4.35

Reciprocal Easement Agreements




Section 4.36

No Change in Facts or Circumstances; Disclosure




Section 4.37

Special Purpose Entity




Section 4.38

Intentionally Reserved




Section 4.39

Intellectual Property




Section 4.40

Embargoed Person




Section 4.41

Survival




ARTICLE 5 - BORROWER COVENANTS

Section 5.1

Existence; Compliance with Legal Requirements




Section 5.2

Maintenance and Use of Property




Section 5.3

Waste




Section 5.4

Taxes and Other Charges




Section 5.5

Litigation




Section 5.6

Access to Property




Section 5.7

Notice of Default




Section 5.8

Cooperate in Legal Proceedings




Section 5.9

Performance by Borrower




Section 5.10

Awards; Insurance Proceeds




Section 5.11

Financial Reporting




Section 5.12

Estoppel Statement




Section 5.13

Leasing Matters




Section 5.14

Property Management




Section 5.15

Liens




Section 5.16

Debt Cancellation




Section 5.17

Zoning




Section 5.18

ERISA




Section 5.19

No Joint Assessment




Section 5.20

Reciprocal Easement Agreements




Section 5.21

Alterations




Section 5.22

Trade Indebtedness




ARTICLE 6 - ENTITY COVENANTS

Section 6.1

Single Purpose Entity/Separateness




Section 6.2

Change of Name, Identity or Structure




Section 6.3

Business and Operations




ARTICLE 7 - NO SALE OR ENCUMBRANCE

Section 7.1

Transfer Definitions




Section 7.2

No Sale/Encumbrance




Section 7.3

Permitted Transfers




Section 7.4

Lender’s Rights




Section 7.5

Assumption




ARTICLE 8 - INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 8.1

Insurance




Section 8.2

Casualty




Section 8.3

Condemnation




Section 8.4

Restoration




ARTICLE 9 - RESERVE FUNDS

Section 9.1

Required Repairs




Section 9.2

Replacements




Section 9.3

Intentionally Reserved.




Section 9.4

Required Work




Section 9.5

Release of Reserve Funds




Section 9.6

Tax and Insurance Reserve Funds




Section 9.7

Reserve Funds Generally




ARTICLE 10 - INTENTIONALLY DELETED

Section 10.1

Intentionally Deleted.




ARTICLE 11 - EVENTS OF DEFAULT; REMEDIES

Section 11.1

Event of Default




Section 11.2

Remedies




ARTICLE 12 - ENVIRONMENTAL PROVISIONS

Section 12.1

Environmental Representations and Warranties




Section 12.2

Environmental Covenants




Section 12.3

Lender’s Rights




Section 12.4

Operations and Maintenance Programs




Section 12.5

Environmental Definitions




ARTICLE 13 - SECONDARY MARKET

Section 13.1

Transfer of Loan




Section 13.2

Delegation of Servicing




Section 13.3

Dissemination of Information




Section 13.4

Cooperation




ARTICLE 14 - INDEMNIFICATIONS

Section 14.1

General Indemnification




Section 14.2

Mortgage and Intangible Tax Indemnification




Section 14.3

ERISA Indemnification




Section 14.4

Survival




ARTICLE 15 - EXCULPATION

Section 15.1

Exculpation




ARTICLE 16 - NOTICES

Section 16.1

Notices




ARTICLE 17 - FURTHER ASSURANCES

Section 17.1

Replacement Documents




Section 17.2

Recording of Mortgage, etc




Section 17.3

Further Acts, etc




Section 17.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws




Section 17.5

Expenses




ARTICLE 18 - WAIVERS

Section 18.1

Remedies Cumulative; Waivers




Section 18.2

Modification, Waiver in Writing




Section 18.3

Delay Not a Waiver




Section 18.4

Trial by Jury




Section 18.5

Waiver of Notice




Section 18.6

Remedies of Borrower




Section 18.7

Waiver of Marshalling of Assets




Section 18.8

Waiver of Statute of Limitations




Section 18.9

Waiver of Counterclaim




ARTICLE 19 - GOVERNING LAW

Section 19.1

Choice of Law




Section 19.2

Severability




Section 19.3

Preferences




ARTICLE 20 - MISCELLANEOUS

Section 20.1

Survival




Section 20.2

Lender’s Discretion




Section 20.3

Headings




Section 20.4

Cost of Enforcement




Section 20.5

Schedules Incorporated




Section 20.6

Offsets, Counterclaims and Defenses




Section 20.7

No Joint Venture or Partnership; No Third Party Beneficiaries




Section 20.8

Publicity




Section 20.9

Conflict; Construction of Documents; Reliance




Section 20.10

Entire Agreement




EXHIBIT A

Borrower Equity Ownership Structure

SCHEDULE I

Required Repairs

SCHEDULE II

Replacements




NCLIB1 194855.8

-#-












LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of October 30, 2003 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at Bank of America Corporate Center, 214 North Tryon Street,
Charlotte, North Carolina 28255 (together with its successors and/or assigns,
“Lender”) and BEDFORD FEDERAL WAY II, LLC, a Delaware limited liability company
having an address at 270 Lafayette Circle, Lafayette, California 94549 (together
with its successors and/or assigns, “Borrower”).

RECITALS:

Borrower desires to obtain the Loan (defined below) from Lender.

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

ARTICLE 1 - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1

Definitions

.  For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Additional Replacement” shall have the meaning set forth in Section 9.5(g)
hereof.

“Additional Required Repair” shall have the meaning set forth in Section 9.5(f)
hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean $150,000.00.

“Assignment of Leasing Agreement” shall mean that certain Assignment and
Subordination of Leasing Agreement and Consent of Leasing Agent dated the date
hereof among Lender, Borrower and Leasing Agent, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement and Consent of Manager dated the date
hereof among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Borrower Principal” shall mean Bedford Property Investors, Inc., a Maryland
corporation.

“Business Day” shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which the
Note is payable (excluding Saturdays and Sundays).

“Casualty” shall have the meaning set forth in Section 8.2.

“Closing Date” shall mean the date of the funding of the Loan.

“Control” shall have the meaning set forth in Section 7.1 hereof.

“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any period of time, scheduled
principal and/or interest payments under the Note.

“Debt Service Coverage Ratio” shall mean, as of any date of determination, for
the applicable period of calculation, the ratio, as determined by Lender, of
(i) the Net Operating Income for the twelve (12) month period ending with the
most recently completed calendar quarter to (ii) the aggregate amount of Debt
Service which would be due for the same period assuming, the maximum principal
amount of the Loan is outstanding and calculated at a mortgage constant equal to
six and eight tenths percent (6.8%) or such other mortgage constant as may be
required from time to time by the Rating Agencies.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall have the meaning set forth in the Note.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean either Bank of America, N.A. or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long term unsecured debt obligations of which are rated at least “AA” by
Fitch and S&P and “Aa2” by Moody’s).

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Borrower
Principal in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.

“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.

“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

“Exceptions to Non-Recourse Guaranty” shall mean that certain Exceptions to
Non-Recourse Guaranty delivered by Borrower Principal to Lender dated as of the
date hereof.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county,  municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Mortgage.

“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

“Investor” shall have the meaning set forth in Section 13.3 hereof.

“Lease” shall have the meaning set forth in the Mortgage.

“Leasing Agent” shall mean Insignia Kidder Mathews, Broker and its successors
and assigns.

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Property or any part thereof, or the construction, use, alteration
or operation thereof, whether now or hereafter enacted and in force, and all
permits, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan to Value Ratio” shall mean the ratio, expressed as a percentage of (i) the
actual outstanding aggregate principal amount of the (y) Loan plus (z) amount of
the outstanding aggregate principal of the Mezzanine Loan at the time the
Loan-to-Value Ratio is being calculated to (ii) the appraised value of the
Property, based on an updated appraisal reasonably acceptable to Lender.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the Assignment of Management Agreement,
the Exceptions to Non-Recourse Guaranty, Assignment of Leasing Agreement and any
and all other documents, agreements and certificates executed and/or delivered
in connection with the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).

“Major Lease” shall mean as to the Property (i) any Lease which individually or
when aggregated with all other leases at the Property with the same Tenant or
its Affiliate, either (A) accounts for eight percent (8%) or more of the
Property’s base rental income, or (B) demises 10,000 square feet or more of the
Property’s gross leasable area, (ii) any Lease which contains any option, offer,
right of first refusal or other similar entitlement to acquire all or any
portion of the Property, or (iii) any instrument guaranteeing or providing
credit support for any Lease meeting the requirements of (i) or (ii) above.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the Manager, pursuant to which the Manager is to provide
management and other services with respect to the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms of this Agreement.

“Manager” shall mean Bedford Property Investors, Inc., a Maryland corporation or
such other entity selected as the manager of the Property in accordance with the
terms of this Agreement.

“Maturity Date” shall have the meaning set forth in the Note.

“Mezzanine Borrower” shall have the meaning set forth in Section 7.3 hereof.

“Mezzanine Lender” shall have the meaning set forth in Section 7.3 hereof.

“Mezzanine Loan” shall have the meaning set forth in Section 7.3 hereof.

“Moody’s” shall mean Moody’s Investor Services, Inc.

“Mortgage” shall mean that certain first priority mortgage/deed of trust/deed to
secure debt and security agreement dated the date hereof, executed and delivered
by Borrower as security for the Loan and encumbering the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Net Operating Income” shall mean, with respect to any period of time, the
amount obtained by subtracting Operating Expenses from Operating Income as such
amount may be adjusted by Lender in its good faith discretion based on Lender’s
underwriting standards, including without limitation, adjustments for vacancy
allowance.  Net Operating Income shall be calculated as of the end of each
calendar quarter on a twelve (12) month trailing basis.

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $9,900,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with GAAP, of
whatever kind relating to the operation, maintenance and management of the
Property, including without limitation, utilities, ordinary repairs and
maintenance, Insurance Premiums, license fees, Taxes and Other Charges,
advertising expenses, payroll and related taxes, computer processing charges,
management fees equal to the greater of 4% of the Operating Income and the
management fees actually paid under the Management Agreement, operational
equipment or other lease payments as approved by Lender, normalized capital
expenditures equal to $11,477.00 per annum and normalized tenant improvement and
leasing commission costs equal to $172,269.00 per annum, but specifically
excluding depreciation and amortization, income taxes, Debt Service, any
incentive fees due under the Management Agreement, any item of expense that in
accordance with GAAP should be capitalized but only to the extent the same would
qualify for funding from the Reserve Accounts, any item of expense that would
otherwise be covered by the provisions hereof but which is paid by any Tenant
under such Tenant’s Lease or other agreement, and deposits into the Reserve
Accounts.  

“Operating Income” shall mean, with respect to any period of time, all income,
computed in accordance with GAAP, derived from the ownership and operation of
the Property from whatever source, including, but not limited to, Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other required pass-throughs but excluding sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income from any source other than the escrow
accounts, Reserve Accounts or other reserve accounts required pursuant to the
Loan Documents, Insurance Proceeds (other than business interruption or other
loss of income insurance), Awards, unforfeited security deposits, utility and
other similar deposits, income from tenants not paying rent, income from tenants
in bankruptcy, non-recurring or extraordinary income, including, without
limitation lease termination payments, and any disbursements to Borrower from
the Reserve Funds.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Participations” shall have the meaning set forth in Section 13.1 hereof.

“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion, all of which Lender determines in the
aggregate as of the date hereof do not materially adversely affect the value or
use of the Property or Borrower’s ability to repay the Loan.

“Permitted Fund Manager” shall mean any entity which is not subject to a
bankruptcy proceeding and either (a) as determined by Lender has been approved
from time to time by the Rating Agencies as the general partner, managing member
or fund manager of a Permitted Investment Fund or (b) is a nationally -
recognized manager of investment funds investing in debt or equity interests
relating to commercial real estate which is investing through a fund which has
committed capital of at least $250,000,000.

“Permitted Investments” shall mean to the extent available from Agent or
Lender’s servicer for deposits in the Reserve Accounts, any one or more of the
following obligations or securities acquired at a purchase price of not greater
than par, including those issued by a servicer of the Loan, the trustee under
any securitization or any of their respective Affiliates, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
date on which the funds used to acquire such investment are required to be used
under this Agreement and meeting one of the appropriate standards set forth
below:

(a)

obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof provided
such obligations are backed by the full faith and credit of the United States of
America including, without limitation, obligations of: the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed
Title XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) be rated “AAA” or
the equivalent by each of the Rating Agencies, (iii) if rated by S&P, must not
have an “r” highlighter affixed to their rating, (iv) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (v) such investments must not be subject to liquidation prior to
their maturity;

(b)

Federal Housing Administration debentures;

(c)

obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(d)

federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(e)

fully Federal Deposit Insurance Corporation-insured demand and time deposits in,
or certificates of deposit of, or bankers’ acceptances issued by, any bank or
trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(f)

debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(g)

commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the date of issuance thereof) with maturities of not more
than 365 days and that at all times is rated by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency and otherwise
acceptable to each other Rating Agency, as confirmed in writing that such
investment would not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities) in its highest short-term unsecured debt rating; provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(h)

units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(i)

any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Lender and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one
(1) year.

“Permitted Investment Fund” shall have the meaning set forth in the definition
of Qualified Financial Institution.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.

“Policies” shall have the meaning specified in Section 8.1(b) hereof.

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

“Property” shall mean the parcel of real property, the Improvements thereon and
all Personal Property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

“Qualified Financial Institution” shall mean one or more of the following: (i) a
real estate investment trust, bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, (ii) investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, which is regularly
engaged in the business of making or owning loans of similar types to the
Mezzanine Loan or the Loan, (iii) a Qualified Trustee in connection with a
securitization of, the creation of collateralized debt obligations (“CDO”)
secured by or financing through an “owner trust” of, the Mezzanine Loan, so long
as (I) the special servicer or manager of such securitization, CDO or trust has
the Required Special Servicer Rating, (II) the “controlling class” of such
securitization vehicle is held by the Mezzanine Lender or a Qualified Financial
Institution and (III) the operative documents of the related securitization
vehicle, CDO or financing must require that (x) the “controlling class” or
“equity interest” in such securitization vehicle or CDO are owned by the
Mezzanine Lender, a Qualified Financial Institution or a Permitted Investment
Fund and (y) if any of the relevant trustee, special servicer, manager or
controlling class fails to meet the requirements of such clause, such entity
must be replaced by a qualifying entity within 30 days, (iv) an investment fund,
limited liability company, limited partnership or general partnership (a
“Permitted Investment Fund”) where the Mezzanine Lender or a Qualified Financial
Institution or a Permitted Fund Manager acts as the general partner, managing
member or fund manager and at least 50% of the equity interests in such
Investment Fund are owned, directly or indirectly, by one or more of the
following: the Mezzanine Lender, a Qualified Financial Institution, an
institutional “accredited investor”, within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended, and/or a “qualified
institutional buyer” or both within the meaning of Rule 144A promulgated under
the Securities Exchange Act of 1934 (provided each institutional “accredited
investor” or “qualified institutional buyer” meets the test set forth in clause
(vi) (A) below), as amended, (v) any other lender or entity (including any
opportunity funds) regularly engaged in the business of making mezzanine loans
which has been approved as a Qualified Financial Institution hereunder by the
Rating Agencies, or (vi) an institution substantially similar to any of the
foregoing entities described in clauses (b)(i) or (ii) of this definition, and
as to each of the entities described in clauses (b)(i), (ii) and (vi) provided
such entity (A) has total assets (in name or under management) in excess of
$650,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of $250,000,000;
and (B) is regularly engaged in the business of making or owning commercial real
estate loans or commercial loans secured by a pledge of interests in a mortgage
borrower or (vii) any entity Controlled (as defined below) by any one or more of
the entities described in clause (b) of this definition.  For purposes of this
definition only, “Control” means the ownership, directly or indirectly, in the
aggregate of more than fifty percent (50%) of the beneficial ownership interest
of an entity and the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise.

“Qualified Leasing Agent” shall mean Leasing Agent or a reputable and
experienced professional leasing agent acceptable to Lender in its reasonable
discretion.  

“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of S&P and either Fitch or Moody’s (provided, however, if the Senior
Loan has been securitized, the rating requirement of any agency not a Rating
Agency will be disregarded).

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

“REA” shall mean any “construction, operation and reciprocal easement agreement”
or similar agreement (including any “separate agreement” or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting the Property or portion thereof.

“Release” shall have the meaning set forth in Section 12.5 hereof.

“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.

“Rents” shall have the meaning set forth in the Mortgage.

“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(b)
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

“Required Repair Account” shall have the meaning set forth in Section 9.1(b)
hereof.

“Required Repair Funds” shall have the meaning set forth in Section 9.1(b)
hereof.

“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.

“Required Special Servicer Rating” shall mean a special servicer rating of
“CSS1” in the case of Fitch, a servicer on its approved list of special
servicers in the case of S&P and, in the case of Moody’s, a special servicer
that is acting as special servicer in a commercial mortgage loan securitization
that was rated by Moody’s within the six month period prior to the date of
determination and Moody’s has not downgraded or withdrawn the then-current
rating on any class of commercial mortgage securities or placed any class of
commercial mortgage securities on watch citing the continuation of such special
servicer as special servicer of such commercial mortgage securities.  The
requirement of any agency not a Rating Agency shall be disregarded.

“Required Work” shall have the meaning set forth in Section 9.4 hereof.

“Reserve Accounts” shall mean the Tax and Insurance Reserve Account, the
Replacement Reserve Account, the Required Repair Account, or any other escrow
account established by the Loan Documents.

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Required Repair Funds, or any other escrow funds established
by the Loan Documents.

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property, the
completion of the repair and restoration of the Property as nearly as possible
to the condition the Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by Lender.

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

“Scheduled Payment Date” shall have the meaning set forth in the Note.

“Securities” shall have the meaning set forth in Section 13.1 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)
hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“State” shall mean the state in which the Property or any part thereof is
located.

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.6 hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.6 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the
Mortgage.

“Transferee” shall have the meaning set forth in Section 7.5 hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

Section 1.1

Principles of Construction

.  All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE 2 - GENERAL TERMS

Section 2.1

The Loan

.  Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

Section 2.2

Disbursement to Borrower

.  Borrower may request and receive only one borrowing in respect of the Loan
and any amount borrowed and repaid in respect of the Loan may not be reborrowed.

Section 2.3

The Note, Mortgage and Loan Documents

.  The Loan shall be evidenced by the Note and secured by the Mortgage and the
other Loan Documents.

Section 2.4

Loan Payments

.  The Loan and interest thereon shall be payable pursuant to the terms of the
Note.

Section 2.5

Loan Prepayments

.  The Loan may not be prepaid, in whole or in part, except in strict accordance
with the express terms and conditions of the Note.

ARTICLE 3 - CONDITIONS PRECEDENT

Section 3.1

Conditions Precedent

.  The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or the term sheet for the Loan delivered
by Borrower to Lender and any commitment or commitment rider to the application
for the Loan issued by Lender.

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

Borrower and, where specifically indicated, each Borrower Principal represents
and warrants to Lender as of the Closing Date that:

Section 4.1

Organization

.  Borrower and each Borrower Principal (when not an individual) (a) has been
duly organized and is validly existing and in good standing with requisite power
and authority to own its properties and to transact the businesses in which it
is now engaged, (b) is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, (c) possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership, management and operation of
the Property, and (d) in the case of Borrower, has full power, authority and
legal right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the Property pursuant to the terms of the Loan Documents, and in the
case of Borrower and each Borrower Principal, has full power, authority and
legal right to keep and observe all of the terms of the Loan Documents to which
it is a party.  Borrower and each Borrower Principal represent and warrant that
the chart attached hereto as Exhibit A sets forth an accurate listing of the
direct and indirect owners of the equity interests in Borrower, each SPE
Component Entity (if any) and each Borrower Principal (when not an individual).

Section 4.2

Status of Borrower

.  Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgage and on any UCC-1 Financing Statements reviewed by
Borrower and filed in connection with the Loan.  Borrower is an organization of
the type specified on the first page of this Agreement.  Borrower is
incorporated in or organized under the laws of the state of Delaware.
 Borrower’s principal place of business and chief executive office, and the
place where Borrower keeps its books and records, including recorded data of any
kind or nature, regardless of the medium of recording, including software,
writings, plans, specifications and schematics, has been for the preceding four
months (or, if less, the entire period of the existence of Borrower) the address
of Borrower set forth on the first page of this Agreement.  Borrower’s
organizational identification number assigned by the state of incorporation or
organization is 3716883.

Section 4.3

Validity of Documents

.  Borrower and each Borrower Principal have taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which they are parties.  This Agreement and such other
Loan Documents have been duly executed and delivered by or on behalf of Borrower
and each Borrower Principal and constitute the legal, valid and binding
obligations of Borrower and each Borrower Principal enforceable against Borrower
and each Borrower Principal in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

Section 4.4

No Conflicts

.  The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower and each Borrower Principal will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower or any Borrower Principal pursuant to the terms of any
agreement or instrument to which Borrower or any Borrower Principal is a party
or by which any of Borrower’s or Borrower Principal’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower or any Borrower Principal or any of Borrower’s or
Borrower Principal’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower or
Borrower Principal of this Agreement or any of the other Loan Documents has been
obtained and is in full force and effect.

Section 4.5

Litigation

.  There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority or other agency now pending or, to Borrower’s or
Borrower Principal’s knowledge, threatened against or affecting Borrower, any
Borrower Principal, the Manager, the Leasing Agent or the Property, which
actions, suits or proceedings, if determined against Borrower, any Borrower
Principal, the Manager, the Leasing Agent or the Property, would materially
adversely affect the condition (financial or otherwise) or business of Borrower
or any Borrower Principal or the condition or ownership of the Property.

Section 4.6

Agreements

.  Borrower is not a party to any agreement or instrument or subject to any
restriction which would materially and adversely affect Borrower or the
Property, or Borrower’s business, properties or assets, operations or condition,
financial or otherwise.  Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower or the Property is bound.  Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property and
(b) obligations under the Loan Documents.

Section 4.7

Solvency

.  Borrower and each Borrower Principal have (a) not entered into the
transaction or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for their obligations under such Loan
Documents.  Giving effect to the Loan, the fair saleable value of the assets of
Borrower and each Borrower Principal exceeds and will, immediately following the
making of the Loan, exceed the total liabilities of Borrower and each Borrower
Principal, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities.  No petition in bankruptcy has been filed against
Borrower, any Borrower Principal, any SPE Component Entity (if any) or
Affiliated Manager in the last ten (10) years, and neither Borrower nor any
Borrower Principal, any SPE Component Entity (if any) or Affiliated Manager in
the last ten (10) years has made an assignment for the benefit of creditors or
taken advantage of any Creditors Rights Laws.  Neither Borrower nor any Borrower
Principal, any SPE Component Entity (if any) or Affiliated Manager is
contemplating either the filing of a petition by it under any Creditors Rights
Laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against Borrower or any Borrower Principal, any SPE
Component Entity (if any) or Affiliated Manager.

Section 4.8

Full and Accurate Disclosure

.  No statement of fact made by or on behalf of Borrower or any Borrower
Principal in this Agreement or in any of the other Loan Documents or any other
document or certificate delivered by or on behalf of Borrower or any Borrower
Principal contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading.  There is no material fact presently known to Borrower or any
Borrower Principal which has not been disclosed to Lender which adversely
affects, nor as far as Borrower or any Borrower Principal can reasonably
foresee, might adversely affect, the Property or the business, operations or
condition (financial or otherwise) of Borrower or any Borrower Principal.

Section 4.9

No Plan Assets

.  Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, and none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101.  In addition, (a) Borrower is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

Section 4.10

Not a Foreign Person

.  Neither Borrower nor Borrower Principal is a “foreign person” within the
meaning of §1445(f)(3) of the Internal Revenue Code.

Section 4.11

Enforceability

.  The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and neither Borrower
nor Borrower Principal has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.  No Default or Event or Default
exists under or with respect to any Loan Document.

Section 4.12

Business Purposes

.  The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

Section 4.13

Compliance

.  Borrower and the Property and the use and operation thereof comply in all
material respects with all Legal Requirements, including, without limitation,
building and zoning ordinances and codes and the Americans with Disabilities
Act.  To Borrower’s knowledge, Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority and
Borrower has received no written notice of any such default or violation.  There
has not been committed by Borrower or, to Borrower’s knowledge, any other Person
in occupancy of or involved with the operation or use of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

Section 4.14

Financial Information

.  All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, any Borrower
Principal and/or the Property (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower, Borrower
Principal or the Property, as applicable, as of the date of such reports, and
(c) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein.  Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a material adverse
effect on the Property or the current and/or intended operation thereof, except
as referred to or reflected in said financial statements.  Since the date of
such financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower or Borrower Principal
from that set forth in said financial statements.

Section 4.15

Condemnation

.  No Condemnation or other proceeding has been commenced or, to Borrower’s best
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

Section 4.16

Utilities and Public Access; Parking

.  The Property has adequate rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for full utilization of the Property for its intended uses.  All public
utilities necessary to the full use and enjoyment of the Property as currently
used and enjoyed are located either in the public right-of-way abutting the
Property (which are connected so as to serve the Property without passing over
other property) or in recorded easements serving the Property and such easements
are set forth in and insured by the Title Insurance Policy.  All roads necessary
for the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.  The
Property has, or is served by, parking to the extent required to comply with all
Legal Requirements.

Section 4.17

Separate Lots

.  The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.

Section 4.18

Assessments

.  To Borrower’s knowledge after due inquiry, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

Section 4.19

Insurance

.  Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
 No claims have been made under any of the Policies, and to Borrower’s
knowledge, no Person, including Borrower, has done, by act or omission, anything
which would impair the coverage of any of the Policy.

Section 4.20

Use of Property

.  The Property is used exclusively for commercial office purposes and other
appurtenant and related uses.

Section 4.21

Certificate of Occupancy; Licenses

.  All certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of the Property for
the purpose intended herein, have been obtained and are valid and in full force
and effect.  Borrower shall keep and maintain all licenses necessary for the
operation of the Property for the purpose intended herein.  The use being made
of the Property is in conformity with the certificate of occupancy and any
permits or licenses issued for the Property.

Section 4.22

Flood Zone

.  None of the Improvements on the Property are located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards,
or, if any portion of the Improvements is located within such area, Borrower has
obtained the insurance prescribed in Section 8.1(a)(i).

Section 4.23

Physical Condition

.  To Borrower’s knowledge after due inquiry, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects.  To Borrower’s knowledge
after due inquiry, there exists no structural or other material defects or
damages in the Property, as a result of a Casualty or otherwise, and whether
latent or otherwise.  Borrower has not received notice from any insurance
company or bonding company of any defects or inadequacies in the Property, or
any part thereof, which would adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

Section 4.24

Boundaries

.  (a) None of the Improvements which were included in determining the appraised
value of the Property lie outside the boundaries and building restriction lines
of the Property to any material extent, and (b) no improvements on adjoining
properties encroach upon the Property and no easements or other encumbrances
upon the Property encroach upon any of the Improvements so as to materially
affect the value or marketability of the Property.

Section 4.25

Leases and Rent Roll

.  Borrower has delivered to Lender a true, correct and complete rent roll for
the Property (a “Rent Roll”) which includes all Leases affecting the Property
(including schedules for all executed Leases for Tenants not yet in occupancy or
under which the rent commencement date has not occurred).  Except as set forth
in the Rent Roll (as same has been updated by written notice thereof to Lender)
and estoppel certificates delivered to Lender on or prior to the Closing Date:
 (a) each Lease is in full force and effect; (b) the premises demised under the
Leases have been completed and the Tenants under the Leases have accepted
possession of and are in occupancy of all of their respective demised premises;
(c) the Tenants under the Leases have commenced the payment of rent under the
Leases, there are no offsets, claims or defenses to the enforcement thereof, and
Borrower has no monetary obligations to any Tenant under any Lease; (d) all
Rents due and payable under the Leases have been paid and no portion thereof has
been paid for any period more than thirty (30) days in advance; (e) the rent
payable under each Lease is the amount of fixed rent set forth in the Rent Roll,
and there is no claim or basis for a claim by the Tenant thereunder for an
adjustment to the rent; (f) no Tenant has made any written claim of a material
default against the landlord under any Lease which remains outstanding nor has
Borrower, Manager or Leasing Agent received, by telephonic, in-person, e-mail or
other communication, any notice of a material default under any Lease; (g) to
Borrower’s knowledge there is no present material default by the Tenant under
any Lease; (h) all security deposits under the Leases have been collected by
Borrower; (i) Borrower is the sole owner of the entire landlord’s interest in
each Lease; (j) each Lease is the valid, binding and enforceable obligation of
Borrower and the applicable Tenant thereunder and there are no agreements with
the Tenants under the Leases other than as expressly set forth in the Leases;
(k) no Person has any possessory interest in, or right to occupy, the Property
or any portion thereof except under the terms of a Lease; (l) none of the Leases
contains any option or offer to purchase or right of first refusal to purchase
the Property or any part thereof; and (m) neither the Leases nor the Rents have
been assigned, pledged or hypothecated except to Lender, and no other Person has
any interest therein except the Tenants thereunder.

Section 4.26

Filing and Recording Taxes

.  All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid or will be paid, and, under
current Legal Requirements, the Mortgage is enforceable in accordance with its
terms by Lender (or any subsequent holder thereof).

Section 4.27

Management Agreement and Leasing Agreement

.  The Management Agreement and Leasing Agreement are in full force and effect
and there is no default thereunder by any party thereto and, to Borrower’s
knowledge, no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder.  No management fees
under the Management Agreement or leasing commissions under the Leasing
Agreement are accrued and unpaid.

Section 4.28

Illegal Activity

.  No portion of the Property has been or will be purchased with proceeds of any
illegal activity, and no part of the proceeds of the Loan will be used in
connection with any illegal activity.

Section 4.29

Construction Expenses

.  All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction maintenance or repair of the Improvements
have been paid in full.  To Borrower’s knowledge after due inquiry, there are no
claims for payment for work, labor or materials affecting the Property which are
or may become a lien prior to, or of equal priority with, the Liens created by
the Loan Documents.

Section 4.30

Personal Property

.  Borrower has paid in full for, and is the owner of, all Personal Property
(other than tenants’ property) used in connection with the operation of the
Property, free and clear of any and all security interests, liens or
encumbrances, except for Permitted Encumbrances and the Lien and security
interest created by the Loan Documents.

Section 4.31

Taxes

.  Borrower and Borrower Principal have filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by them and have paid all taxes and related liabilities which
have become due pursuant to such returns or pursuant to any assessments received
by them.  Neither Borrower nor Borrower Principal knows of any basis for any
additional assessment in respect of any such taxes and related liabilities for
prior years.

Section 4.32

Permitted Encumbrances

.  None of the Permitted Encumbrances, individually or in the aggregate,
materially interferes with the benefits of the security intended to be provided
by the Loan Documents, materially and adversely affects the value of the
Property, impairs the use or the operation of the Property or impairs Borrower’s
ability to pay its obligations in a timely manner.

Section 4.33

Federal Reserve Regulations

.  Borrower will not use the proceeds of the Loan for any illegal activity.  No
part of the proceeds of the Loan will be used for the purpose of purchasing or
acquiring any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.

Section 4.34

Investment Company Act

.  Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

Section 4.35

Reciprocal Easement Agreements

.  With respect to any REA:

(a)

Neither Borrower, nor any other party is currently in default (nor has any
notice been given or received with respect to an alleged or current default)
under any of the terms and conditions of the REA, and the REA remains unmodified
and in full force and effect;

(b)

All easements granted pursuant to the REA which were to have survived the site
preparation and completion of construction (to the extent that the same has been
completed), remain in full force and effect and have not been released,
terminated, extinguished or discharged by agreement or otherwise;

(c)

All sums due and owing by Borrower to the other parties to the REA (or by the
other parties to the REA to the Borrower) pursuant to the terms of the REA,
including without limitation, all sums, charges, fees, assessments, costs, and
expenses in connection with any taxes, site preparation and construction,
non-shareholder contributions, and common area and other property management
activities have been paid, are current, and no lien has attached on the Property
(or threat thereof been made) for failure to pay any of the foregoing;

(d)

The terms conditions, covenants, uses and restrictions contained in each Lease
do not conflict in any manner with any terms, conditions, covenants, uses and
restrictions contained in the REA, any other Lease or in any agreement between
Borrower and occupant of any peripheral parcel, including without limitation,
conditions and restrictions with respect to kiosk placement, tenant restrictions
(type, location or exclusivity), sale of certain goods or services, and/or other
use restrictions; and

(e)

As of the date hereof, no conditions exist which now give any tenant or party
the right to “go dark” pursuant to the provision of its Lease and/or the REA.

Section 4.36

No Change in Facts or Circumstances; Disclosure

.  All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are accurate, complete and correct in all material respects.
 There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise materially and
adversely affects or might materially and adversely affect the Property or the
business operations or the financial condition of Borrower.  Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.

Section 4.37

Special Purpose Entity

.  Borrower and each SPE Component Entity (if any) meet all of the requirements
of Section 6.1 as of the Closing Date.

Section 4.38

Intentionally Reserved

.

Section 4.39

Intellectual Property

.  All trademarks, trade names and service marks necessary to the business of
Borrower as presently conducted or as Borrower contemplates conducting its
business are in good standing and, to the extent of Borrower’s actual knowledge,
uncontested.  Borrower has not infringed, is not infringing, and has not
received notice of infringement with respect to asserted trademarks, trade names
and service marks of others.  To borrower’s knowledge, there is no infringement
by others of trademarks, trade names and service marks of Borrower.

Section 4.40

 Embargoed Person

.  At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (a) none of the funds
or other assets of Borrower or Borrower Principal shall constitute property of,
or shall be beneficially owned, directly or indirectly, by any Person subject to
trade restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) and any Executive Orders or
regulations promulgated thereunder (including, without limitation, Executive
Order No. 13224 on Terrorist Financing), with the result that the investment in
Borrower or Borrower Principal, as applicable (whether directly or indirectly),
would be prohibited by law (each, an “Embargoed Person”), or the Loan made by
Lender would be in violation of law, (b) no Embargoed Person shall have any
interest of any nature whatsoever in Borrower or Borrower Principal, as
applicable, with the result that the investment in Borrower or Borrower
Principal, as applicable (whether directly or indirectly), would be prohibited
by law or the Loan would be in violation of law, and (c) none of the funds of
Borrower or Borrower Principal, as applicable, shall be derived from any
unlawful activity with the result that the investment in Borrower or Borrower
Principal, as applicable (whether directly or indirectly), would be prohibited
by law or the Loan would be in violation of law.

Section 4.41

Survival

.  Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this ARTICLE 4 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender

.  All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by Borrower shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

ARTICLE 5 - BORROWER COVENANTS

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

Section 5.1

Existence; Compliance with Legal Requirements

.    Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply with all Legal Requirements applicable to it and the
Property.  Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording any Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.  Borrower
shall at all times maintain, preserve and protect all franchises and trade names
used in connection with the operation of the Property.

(a)

After prior written notice to Lender, Borrower, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the Legal Requirements affecting the Property, provided
that (i) no Default or Event of Default has occurred and is continuing;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower or the Property is
subject and shall not constitute a default thereunder; (iii) neither the
Property, any part thereof or interest therein, any of the tenants or occupants
thereof, nor Borrower shall be affected in any material adverse way as a result
of such proceeding; (iv) non-compliance with the Legal Requirements shall not
impose civil or criminal liability on Borrower or Lender; (v) Borrower shall
have furnished the security as may be required in the proceeding or as may be
reasonably required by Lender to ensure compliance by Borrower with the Legal
Requirements; and (vi) Borrower shall have furnished to Lender all other items
reasonably requested by Lender.

Section 5.2

Maintenance and Use of Property

.  Borrower shall cause the Property to be maintained in a good and safe
condition and repair.  The Improvements and the Personal Property shall not be
removed, demolished or materially altered (except for normal replacement of the
Personal Property) without the consent of Lender.  If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Borrower will not cause or permit the nonconforming use to be
discontinued or the nonconforming Improvement to be abandoned without the
express written consent of Lender.

Section 5.3

Waste

.  Borrower shall not commit or suffer any waste of the Property or make any
change in the use of the Property which will in any way materially increase the
risk of fire or other hazard arising out of the operation of the Property, or
take any action that might invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that may in any way impair
the value of the Property or the security for the Loan.  Borrower will not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

Section 5.4

Taxes and Other Charges

.    Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, however, Borrower’s obligation to directly pay Taxes
shall be suspended for so long as Borrower complies with the terms and
provisions of Section 9.6 hereof.  Borrower shall furnish to Lender receipts for
the payment of the Taxes and the Other Charges prior to the date the same shall
become delinquent (provided, however, that Borrower is not required to furnish
such receipts for payment of Taxes in the event that such Taxes have been paid
by Lender pursuant to Section 9.6 hereof).  Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against the Property, and shall promptly pay for
all utility services provided to the Property.

(a)

After prior written notice to Lender, Borrower, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Taxes or Other Charges, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, or deliver to Lender such reserve deposits as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon (unless Borrower has
paid all of the Taxes or Other Charges under protest).  Lender may pay over any
such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable, good faith judgment of Lender, the
entitlement of such claimant is established by final order of a court of
competent jurisdiction or the Property (or part thereof or interest therein)
shall reasonably likely to be in danger of being sold, forfeited, terminated,
canceled or lost or there shall reasonably likely to be any danger of the Lien
of the Mortgage being primed by any related Lien.

Section 5.5

Litigation

.  Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower which
might materially adversely affect Borrower’s condition (financial or otherwise)
or business or the Property.

Section 5.6

Access to Property

.  Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice.

Section 5.7

Notice of Default

.  Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, any Borrower Principal or the
Property or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

Section 5.8

Cooperate in Legal Proceedings

.  Borrower shall at Borrower’s expense cooperate fully with Lender with respect
to any proceedings before any court, board or other Governmental Authority which
may in any material adverse way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

Section 5.9

Performance by Borrower

.  Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Property and any amendments, modifications or
changes thereto.

Section 5.10

Awards; Insurance Proceeds

.  Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Awards or Insurance Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses reasonably
incurred in connection therewith (including reasonable, actual attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender (to the extent Borrower has not previously provided an
appraisal acceptable to Lender in its sole discretion) in case of a Casualty or
Condemnation affecting the Property or any part thereof) out of such Awards or
Insurance Proceeds.

Section 5.11

Financial Reporting

.    Borrower and Borrower Principal shall keep adequate books and records of
account in accordance with GAAP, or in accordance with other methods reasonably
acceptable to Lender, consistently applied and shall furnish to Lender:

(i)

quarterly and annual (and prior to a Securitization, if requested by Lender,
monthly) certified rent rolls signed and dated by Borrower, detailing the names
of all Tenants of the Improvements, the portion of Improvements (in terms of
square footage) occupied by each Tenant, the base rent, additional rent and any
other charges payable under each Lease (including annual store sales required to
be reported by Tenant under any Lease), and the term of each Lease, including
the commencement and expiration dates and any tenant extension, expansion or
renewal options, the extent to which any Tenant is in default under any Lease,
and any other information as is reasonably required by Lender, within twenty
(20) days after the end of each calendar month, thirty (30) days after the end
of each fiscal quarter or sixty (60) days after the close of each fiscal year of
Borrower, as applicable;

(ii)

quarterly and annual (and prior to a Securitization, if requested by Lender,
monthly) operating statements of the Property, prepared and certified by
Borrower in a form reasonably acceptable to Lender (or if required by Lender, an
audited annual operating statement prepared by an independent certified public
accountant acceptable to Lender, detailing the revenues received, the expenses
incurred and the net operating income before and after debt service (principal
and interest) and major capital improvements for the period of calculation and
containing appropriate year-to-date information), within twenty (20) days after
the end of each calendar month, thirty (30) days after the end of each fiscal
quarter or sixty (60) days after the close of each fiscal year of Borrower, as
applicable; and

(iii)

annual balance sheets, profit and loss statements, statements of cash flows, and
statements of change in financial position of Borrower and Borrower Principal in
a form reasonably acceptable to Lender, prepared and certified by Borrower and
Borrower Principal (or if required by Lender, annual audited financial
statements prepared by an independent certified public accountant acceptable to
Lender), within ninety (90) days after the close of each fiscal year of Borrower
and Borrower Principal, as the case may be;

(b)

Upon request from Lender, Borrower shall promptly furnish to Lender:

(i)

a property management report for the Property, showing the number of inquiries
made and/or rental applications received from tenants or prospective tenants and
deposits received from tenants and any other information requested by Lender, in
reasonable detail and certified by Borrower under penalty of perjury to be true
and complete, but no more frequently than quarterly;

(ii)

an accounting of all security deposits held in connection with any Lease of any
part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the Person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions; and

(iii)

a report of all letters of credit provided by any Tenant in connection with any
Lease of any part of the Property, including the account numbers of such letters
of credit, the names and addresses of the financial institutions that issued
such letters of credit and the names of the Persons to contact at such financial
institutions, along with any authority or release necessary for Lender to obtain
information regarding such letters of credit directly from such financial
institutions.

(c)

Borrower and Borrower Principal shall furnish Lender with such other additional
financial or management information (including state and federal tax returns) as
may, from time to time, be reasonably required by Lender in form and substance
satisfactory to Lender (including, without limitation, any financial reports
required to be delivered by any Tenant or any guarantor of any Lease pursuant to
the terms of such Lease), and shall furnish to Lender and its agents convenient
facilities for the examination and audit of any such books and records.

(d)

All items requiring the certification of Borrower shall, except where Borrower
is an individual, require a certificate executed by the general partner,
managing member, chief executive officer or chief financial officer of Borrower,
as applicable (and the same rules shall apply to any sole shareholder, general
partner or managing member which is not an individual).

(e)

Without limiting any other rights available to Lender under this Loan Agreement
or any of the other Loan Documents, in the event Borrower shall fail to timely
furnish Lender any financial document or statement in accordance with this
Section 5.11, Borrower shall promptly pay to Lender a non-refundable charge in
the amount of $500 for each such failure; provided, however that Borrower shall
not be obligated to pay to Lender such non-refundable charge following
Borrower’s first failure to timely furnish Lender any financial document or
statement in accordance with this Section 5.11.  The payment of such amount
shall not be construed to relieve Borrower of any Event of Default hereunder
arising from such failure.

Section 5.12

Estoppel Statement

.    After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the rate of
interest on the Note, (iii) the unpaid principal amount of the Note, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

(a)

Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly upon request, duly executed estoppel certificates from any one or more
Tenants as required by Lender attesting to such facts regarding the related
Lease as Lender may require, including, but not limited to attestations that
each Lease covered thereby is in full force and effect with no defaults
thereunder on the part of any party, that none of the Rents have been paid more
than one month in advance, except as security, and that the Tenant claims no
defense or offset against the full and timely performance of its obligations
under the Lease.

Section 5.13

Leasing Matters

.    Borrower may enter into a proposed Lease (including the renewal or
extension of an existing Lease (a “Renewal Lease”)) without the prior written
consent of Lender, provided such proposed Lease or Renewal Lease (i) provides
for rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the tenant) as of the date such
Lease is executed by Borrower (unless, in the case of a Renewal Lease, the rent
payable during such renewal, or a formula or other method to compute such rent,
is provided for in the original Lease), (ii) is an arm’s-length transaction with
a bona fide, independent third party tenant, (iii) does not have a materially
adverse effect on the value of the Property taken as a whole, (iv) is subject
and subordinate to the Mortgage and the Tenant thereunder agrees to attorn to
Lender, (v) does not contain any option, offer, right of first refusal, or other
similar right to acquire all or any portion of the Property, (vi) has a base
term of less than fifteen (15) years including options to renew, (vii) has no
non-market rent credits, free rents or concessions granted thereunder; provided
that in no event shall rent credits, free rents or concessions exceed a period
equal to three (3) months, and (viii) is written on the standard form of lease
approved by Lender.  All proposed Leases which do not satisfy the requirements
set forth in this subsection shall be subject to the prior approval of Lender
and its counsel, at Borrower’s expense.  Borrower shall promptly deliver to
Lender copies of all Leases which are entered into pursuant to this subsection
together with Borrower’s certification that it has satisfied all of the
conditions of this Section.  In connection with all requests for approvals or
consents by Lender pursuant to this Section 5.13(a), Lender’s approval shall be
deemed granted if not disapproved in writing within fifteen (15) Business Days
of Lender’s receipt of written request for such approval in an envelope marked
“LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT” together
with all other information and documentation related thereto requested by
Lender.

(a)

Borrower (i) shall observe and perform all the obligations imposed upon the
landlord under the Leases and shall not do or permit to be done anything to
impair the value of any of the Leases as security for the Debt; (ii) shall
promptly send copies to Lender of all notices of default which Borrower shall
send or receive thereunder; (iii) shall enforce all of the material terms,
covenants and conditions contained in the Leases upon the part of the tenant
thereunder to be observed or performed; (iv) shall not collect any of the Rents
more than one (1) month in advance (except security deposits shall not be deemed
Rents collected in advance); (v) shall not execute any other assignment of the
landlord’s interest in any of the Leases or the Rents; (vi) shall not consent to
any assignment of any Leases not in accordance with their terms, without the
prior written consent of Lender; and (vii) shall not consent to any subletting
under any Major Leases not in accordance with their terms, without the prior
written consent of Lender.

(b)

Borrower may, without the consent of Lender, amend, modify or waive the
provisions of any Lease or terminate, reduce Rents under, accept a surrender of
space under, or shorten the term of, any Lease (including any guaranty, letter
of credit or other credit support with respect thereto) provided that such
action (taking into account, in the case of a termination, reduction in rent,
surrender of space or shortening of term, the planned alternative use of the
affected space) does not have a materially adverse effect on the value of the
Property taken as a whole, and provided that such Lease, as amended, modified or
waived, is otherwise in compliance with the requirements of this Agreement and
any subordination agreement binding upon Lender with respect to such Lease.  A
termination of a Lease with a tenant who is in default beyond applicable notice
and grace periods shall not be considered an action which has a materially
adverse effect on the value of the Property taken as a whole.  Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this subsection
shall be subject to the prior approval of Lender and its counsel, at Borrower’s
expense.  Borrower shall promptly deliver to Lender copies of amendments,
modifications and waivers which are entered into pursuant to this subsection
together with Borrower’s certification that it has satisfied all of the
conditions of this subsection.

(c)

Notwithstanding anything contained herein to the contrary, Borrower shall not,
without the prior written consent of Lender, enter into, renew, extend, amend,
modify, waive any provisions of, terminate, reduce Rents under, accept a
surrender of space under, or shorten the term of any Major Lease.

Section 5.14

Property Management

.    Borrower shall (i) promptly perform and observe all of the covenants
required to be performed and observed by it under the Management Agreement and
Leasing Agreement and do all things necessary to preserve and to keep unimpaired
its material rights thereunder; (ii) promptly notify Lender of any default under
the Management Agreement and/or the Leasing Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of any notice of default or other
material notice received by Borrower under the Management Agreement and/or the
Leasing Agreement; (iv) promptly give notice to Lender of any notice or
information that Borrower receives which indicates that Manager is terminating
the Management Agreement, that Leasing Agent is terminating the Leasing
Agreement or that Manager is otherwise discontinuing its management of the
Property or that Leasing Agent is otherwise discontinuing its leasing of the
Property; and (v) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by Manager under the Management
Agreement and Leasing Agent under the Leasing Agreement.

(a)

If at any time, (i) Manager or Leasing Agent shall become insolvent or a debtor
in a bankruptcy proceeding; (ii) an Event of Default has occurred and is
continuing; or (iii) a default has occurred and is continuing under the
Management Agreement or the Leasing Agreement, Borrower shall, at the request of
Lender, terminate the Management Agreement and/or the Leasing Agreement, as
applicable, upon thirty (30) days prior notice to Manager and/or Leasing Agent,
as applicable, and replace Manager and/or Leasing Agent, as applicable, with a
manager and/or leasing agent, as applicable, approved by Lender on terms and
conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager or the leasing commission for such
replacement leasing agent shall not exceed then prevailing market rates.

(b)

In addition to the foregoing, in the event that Lender, in Lender’s reasonable
discretion, at any time prior to the termination of the Assignment of Management
Agreement and/or the termination of the Assignment of Leasing Agreement, as
applicable, determines that the Property is not being managed and/or leased in
accordance with generally accepted management and/or leasing practices for
projects similarly situated, Lender may deliver written notice thereof to
Borrower and Manager and/or Leasing Agent, which notice shall specify with
particularity the grounds for Lender’s determination.  If Lender reasonably
determines that the conditions specified in Lender’s notice are not remedied to
Lender’s reasonable satisfaction by Borrower or the Manager and/or Leasing Agent
within thirty (30) days from the date of such notice or that Borrower or the
Manager and/or Leasing Agent have failed to diligently undertake correcting such
conditions within such thirty (30) day period, Lender may direct Borrower to
terminate the Management Agreement and to replace the Manager with a manager or
replace the Leasing Agent with a leasing agent, as applicable, approved by
Lender on terms and conditions satisfactory to Lender, it being understood and
agreed that the management fee for such replacement manager or the leasing
commissions for such replacement leasing agent shall not exceed then prevailing
market rates.

(c)

Borrower shall not, without the prior written consent of Lender (which consent
shall not be unreasonably withheld, conditioned or delayed):  (i) surrender,
terminate or cancel the Management Agreement and/or the Leasing Agreement or
otherwise replace Manager and/or Leasing Agent or enter into any other
management agreement or leasing agreement with respect to the Property;
(ii) reduce or consent to the reduction of the term of the Management Agreement
and/or the Leasing Agreement; (iii) increase or consent to the increase of the
amount of any charges under the Management Agreement and/or the Leasing
Agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
and/or the Leasing Agreement in any material respect.  Notwithstanding the
foregoing, Lender hereby acknowledges and agrees that Borrower shall have the
right to terminate the Leasing Agreement provided that Borrower shall replace
the Leasing Agent with a Qualified Leasing Agent on or prior to the date which
is thirty (30) days after the date upon which the Leasing Agreement was
terminated.  

Section 5.15

Liens

.  Borrower shall not, without the prior written consent of Lender, create,
incur, assume or suffer to exist any Lien on any portion of the Property or
permit any such action to be taken, except Permitted Encumbrances.

Section 5.16

Debt Cancellation

.  Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

Section 5.17

Zoning

.  Borrower shall not initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of the Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior consent
of Lender.

Section 5.18

ERISA

.    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(a)

Borrower further covenants and agrees to deliver to Lender such certifications
or other evidence from time to time throughout the term of the Loan, as
requested by Lender in its sole discretion, that (i) Borrower is not and does
not maintain an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

(A)

Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. §2510.3-101(b)(2);

(B)

Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(C)

Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

Section 5.19

No Joint Assessment

.  Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

Section 5.20

Reciprocal Easement Agreements

.  Borrower shall not enter into, terminate or modify any REA without Lender’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  Borrower shall enforce, comply with, and cause each of the parties
to the REA to comply with all of the material economic terms and conditions
contained in the REA.

Section 5.21

Alterations

.  Lender’s prior approval shall be required in connection with any alterations
to any Improvements, exclusive of alterations to tenant spaces required under
any Lease, (a) that may have a material adverse effect on the Property, (b) that
are structural in nature, or (c) that, together with any other alterations
undertaken at the same time (including any related alterations, improvements or
replacements), are reasonably anticipated to have a cost in excess of the
Alteration Threshold.  If the total unpaid amounts incurred and to be incurred
with respect to such alterations to the improvements shall at any time exceed
the Alteration Threshold, Borrower shall promptly deliver to Lender as security
for the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following:  (i) cash,
(ii) direct non-callable obligations of the United States of America or other
obligations which are “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, to the extent acceptable
to the applicable Rating Agencies, (iii) other securities acceptable to Lender
and the Ratings Agencies, or (iv) a completion bond, provided that such
completion bond is acceptable to the Lender and the Rating Agencies.  Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold.

Section 5.22

Trade Indebtedness

.  Borrower shall pay its trade payables and operational debt upon the earlier
to occur of (a) sixty (60) days of the date incurred, and (b) the date the same
is due and payable.

Section 5.23

Post-Closing Obligation.  Within thirty (30) days of the Closing Date, Borrower
shall provide to Lender a subordination, non-disturbance and attornment
agreement substantially in the form attached hereto as Exhibit B, which
subordination, non-disturbance and attornment agreement shall have been executed
by Borrower and the Tenant known as the State of Washington, Department of
Revenue.

ARTICLE 6 - ENTITY COVENANTS

Section 6.1

Single Purpose Entity/Separateness

.  Until the Debt has been paid in full, Borrower represents, warrants and
covenants as follows:

(a)

Borrower has not and will not:

(i)

engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;

(ii)

acquire or own any assets other than (A) the Property, and (B) such incidental
Personal Property as may be necessary for the operation of the Property;

(iii)

merge into or consolidate with any Person, or dissolve, terminate, liquidate in
whole or in part, transfer or otherwise dispose of all or substantially all of
its assets or change its legal structure;

(iv)

fail to observe all applicable organizational formalities, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or amend, modify, terminate or fail to comply
with the provisions of its organizational documents;

(v)

own any subsidiary, or make any investment in, any Person;

(vi)

commingle its assets with the assets of any other Person;

(vii)

incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) the Debt, (B) trade and operational
indebtedness incurred in the ordinary course of business with trade creditors,
provided such indebtedness is (1) unsecured, (2) not evidenced by a note, (3) on
commercially reasonable terms and conditions, and (4) due not more than sixty
(60) days past the date incurred and paid on or prior to such date, and/or
(C) financing leases and purchase money indebtedness incurred in the ordinary
course of business relating to Personal Property on commercially reasonable
terms and conditions; provided however, the aggregate amount of the indebtedness
described in (B) and (C) shall not exceed at any time three percent (3%) of the
outstanding principal amount of the Note;

(viii)

fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that such
consolidated financial statements contain a footnote indicating that Borrower is
a separate legal entity and that it maintains separate books and records;

(ix)

enter into any contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

(x)

maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi)

assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

(xii)

make any loans or advances to any Person;

(xiii)

fail to file its own tax returns or files a consolidated federal income tax
return with any Person (unless prohibited or required, as the case may be, by
applicable Legal Requirements);

(xiv)

fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or fail to correct any known misunderstanding regarding its separate identity;

(xv)

fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xvi)

if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of 100% of the members of Borrower, (a) file or consent to the
filing of any petition, either voluntary or involuntary, to take advantage of
any Creditors Rights Laws, (b) seek or consent to the appointment of a receiver,
liquidator or any similar official, (c) take any action that might cause such
entity to become insolvent, or (d) make an assignment for the benefit of
creditors;

(xvii)

fail to allocate shared expenses (including, without limitation, shared office
space and services performed by an employee of an Affiliate) among the Persons
sharing such expenses or to use separate stationery, invoices and checks;

(xviii)

fail to remain solvent or pay its own liabilities (including, without
limitation, salaries of its own employees) from its own funds;

(xix)

acquire obligations or securities of its partners, members, shareholders or
other affiliates, as applicable;

(xx)

violate or cause to be violated the assumptions made with respect to Borrower
and its principals in any opinion letter pertaining to substantive consolidation
delivered to Lender in connection with the Loan; or

(xxi)

fail to maintain a sufficient number of employees in light of its contemplated
business operations.

(b)

If Borrower is a partnership or limited liability company, each general partner
in the case of a partnership, or the managing member in the case of a limited
liability company (each an “SPE Component Entity”) of Borrower, as applicable,
shall be a corporation whose sole asset is its interest in Borrower and each SPE
Component Entity which (i) will at all times comply with each of the covenants,
terms and provisions contained in Section 6.1(a)(iii) - (vi) and (viii) - (xxi),
as if such representation, warranty or covenant was made directly by such SPE
Component Entity; (ii) will not engage in any business or activity other than
owning an interest in Borrower; (iii) will not acquire or own any assets other
than its partnership, membership, or other equity interest in Borrower;
(iv) will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation); and (v) will cause Borrower to comply
with the provisions of this Section 6.1.  Prior to the withdrawal or the
disassociation of any SPE Component Entity from Borrower, Borrower shall
immediately appoint a new general partner or managing member whose articles of
incorporation are substantially similar to those of such SPE Component Entity
and, if an opinion letter pertaining to substantive consolidation was required
at closing, deliver a new opinion letter acceptable to Lender and the Rating
Agencies with respect to the new SPE Component Entity and its equity owners.
 Notwithstanding the foregoing, to the extent Borrower is a single member
Delaware limited liability company, so long as Borrower maintains such formation
status, no SPE Component Entity shall be required.

(c)

In the event Borrower is a single member Delaware limited liability company, the
limited liability company agreement of Borrower (the “LLC Agreement”) shall
provide that (i) upon the occurrence of any event that causes the sole member of
Borrower (“Member”) to cease to be the member of Borrower (other than (A) upon
an assignment by Member of all of its limited liability company interest in
Borrower and the admission of the transferee, or (B) the resignation of Member
and the admission of an additional member, in either case in accordance with the
terms of the Loan Documents and the LLC Agreement), the person executing the LLC
Agreement as a “Special Member” (as such term is defined in the LLC Agreement)
(“Special Member”) shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of Borrower,
automatically be admitted to Borrower and shall continue Borrower without
dissolution and (ii) Special Member may not resign from Borrower or transfer its
rights as Special Member unless a successor Special Member has been admitted to
Borrower as Special Member in accordance with the requirements of Delaware law.
 The LLC Agreement shall further provide that (i) Special Member shall
automatically cease to be a member of Borrower upon the admission to Borrower of
a substitute Member, (ii) Special Member shall be a member of Borrower that has
no interest in the profits, losses and capital of Borrower and has no right to
receive any distributions of Borrower assets, (iii) pursuant to Section 18-301
of the Delaware Limited Liability Act (the “Act”), Special Member shall not be
required to make any capital contributions to Borrower and shall not receive a
limited liability company interest in Borrower, (iv) Special Member, in its
capacity as Special Member, may not bind Borrower, and (v) except as required by
any mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower, including, without limitation, the
merger, consolidation or conversion of Borrower.  In order to implement the
admission to Borrower of Special Member, Special Member shall execute a
counterpart to the LLC Agreement.  Prior to its admission to Borrower as Special
Member, Special Member shall not be a member of Borrower.

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing
(i) to continue Borrower and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued member ship of Member of Borrower in Borrower.  Any action
initiated by or brought against Member or Special Member under any Creditors
Rights Law shall not cause Member or Special Member to cease to be a member of
Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution The LLC Agreement shall provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve Borrower upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of Borrower.

Section 6.2

Change of Name, Identity or Structure

.  Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement,
(d) the corporate, partnership or other organizational structure of Borrower,
each SPE Component Entity (if any), or Borrower Principal, (e) Borrower’s state
of organization, or (f) Borrower’s organizational identification number, without
in each case notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and, in the case of a
change in Borrower’s structure, without first obtaining the prior written
consent of Lender.  In addition, Borrower shall not change or permit to be
changed any organizational documents of Borrower or any SPE Component Entity (if
any) if such change would adversely impact the covenants set forth in
Section 6.1 hereof.  Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement amendment required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein.  At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.  If Borrower
does not now have an organization identification number and later obtains one,
or if the organizational identification number assigned to Borrower subsequently
changes, Borrower shall promptly notify Lender of such organizational
identification number.

Section 6.3

Business and Operations

.  Borrower will qualify to do business and will remain in good standing under
the laws of the State as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

ARTICLE 7 - NO SALE OR ENCUMBRANCE

Section 7.1

Transfer Definitions

.  For purposes of this ARTICLE 7 an “Affiliated Manager” shall mean any
managing agent in which Borrower, Borrower Principal, any SPE Component Entity
(if any) or any affiliate of such entities has, directly or indirectly, any
legal, beneficial or economic interest; “Control” shall mean the power to direct
the management and policies of a Restricted Party, directly or indirectly,
whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise; “Restricted Party” shall mean Borrower,
Borrower Principal, any SPE Component Entity (if any), any Affiliated Manager,
or any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of Borrower, Borrower Principal, any SPE
Component Entity (if any), any Affiliated Manager or any non-member manager; and
a “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

Section 7.2

No Sale/Encumbrance

.    Borrower shall not cause or permit a Sale or Pledge of the Property or any
part thereof or any legal or beneficial interest therein nor permit a Sale or
Pledge of an interest in any Restricted Party (in each case, a “Prohibited
Transfer”), other than pursuant to Leases of space in the Improvements to
Tenants in accordance with the provisions of Section 5.13, without the prior
written consent of Lender.

(a)

A Prohibited Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
space tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (iv) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new partnership interests; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Sale or Pledge of the
membership interest of any member or any profits or proceeds relating to such
membership interest; (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Sale or Pledge of the legal or beneficial interest
in a Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of the Manager (including,
without limitation, an Affiliated Manager) other than in accordance with
Section 5.14.

Section 7.3

Permitted Transfers

.  Notwithstanding the provisions of Section 7.2, the following transfers shall
not be deemed to be a Prohibited Transfer:  (a) a transfer by devise or descent
or by operation of law upon the death of a member, partner or shareholder of a
Restricted Party; (b) the Sale or Pledge, in one or a series of transactions, of
not more than forty-nine percent (49%) of the stock, limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party other than Borrower; provided, however, no such transfers shall
result in a change in Control in the Restricted Party or change in control of
the Property, and as a condition to each such transfer, Lender shall receive not
less than thirty (30) days prior written notice of such proposed transfer; or
(c) the sale, transfer or issuance of stock in Borrower Principal provided that
such stock is listed on the New York Stock Exchange or such other nationally
recognized stock exchange.  Notwithstanding the foregoing, any transfer that
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party shall comply with the requirements of
Section 7.4 hereof.

Additionally, after the expiration of the three (3) year period from the Closing
Date, provided no Event of Default has occurred and is continuing (and provided
that Lender is not in the process of closing a securitization which includes
this Loan or such other sale of the Loan), upon not less than thirty (30) days
prior written notice to Lender and receipt of Lender’s prior written consent,
the direct and/or indirect owners of Borrower (“Mezzanine Borrower”) may incur
indebtedness (the “Mezzanine Loan”); provided (a) a Qualified Financial
Institution (the “Mezzanine Lender”) originates and holds the Mezzanine Loan,
(b) the Mezzanine Loan is secured by a pledge of the Mezzanine Borrower’s equity
interests in Borrower, (c) such Mezzanine Lender enters into a
subordination/intercreditor agreement with Lender which shall be in form and
substance reasonably acceptable to Lender and the Rating Agencies, (d) all
Mezzanine Loan documents shall be reasonably acceptable to Lender, (e) the
aggregate principal amount of the Mezzanine Loan shall not exceed an amount
which when combined with the outstanding principal balance of the Loan shall
result in (i) a Loan to Value Ratio greater than seventy percent (70%) as
determined by an appraiser reasonably acceptable to both Lender and Borrower,
and (ii) a Debt Service Coverage Ratio of not less than 1.35x (as to clauses (i)
and (ii) each are as determined by Lender based upon its standard underwriting
criteria), (f) Borrower shall cause to be delivered to Lender written
confirmation from the Rating Agencies that the Mezzanine Loan will not result in
a downgrade, withdrawal or qualification of the actual, or if higher, then
current ratings issued a connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, (g) the Mezzanine Borrower shall be structured into the
organizational structure of Borrower in a manner such as not to adversely affect
the bankruptcy remote nature of Borrower and shall not be contrary to Rating
Agency criteria, all in the reasonable opinion of Lender, and all organizational
documents of Borrower shall be revised to the reasonable satisfaction of Lender
and (h) the Mezzanine Borrower and Borrower satisfy such other conditions as
Lender shall determine in its reasonable discretion and/or deliver legal
opinions (including, but not limited to, a revised substantive non-consolidation
opinion), all of which shall be in form, scope and substance reasonably
acceptable in all respects to Lender and the Rating Agencies as Lender shall
determine in its reasonable discretion based on then current market conditions.

Section 7.4

Lender’s Rights

.  Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and on
assumption of the Note and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) receipt of payment of a transfer fee equal to
one-half of one percent (0.5%) of the outstanding principal balance of the Loan
and all of Lender’s expenses incurred in connection with such Prohibited
Transfer, (c) receipt of written confirmation from the Rating Agencies that the
Prohibited Transfer will not result in a downgrade, withdrawal or qualification
of the initial, or if higher, then current ratings issued in connection with a
Securitization, or if a Securitization has not occurred, any ratings to be
assigned in connection with a Securitization, (d) the proposed transferee’s
continued compliance with the covenants set forth in this Agreement (including,
without limitation, the covenants in ARTICLE 6) and the other Loan Documents,
(e) a new manager for the Property and a new management agreement satisfactory
to Lender, and (f) the satisfaction of such other conditions and/or legal
opinions as Lender shall determine in its reasonable discretion based on then
current market conditions to be in the interest of Lender.  All reasonable
expenses incurred by Lender shall be payable by Borrower whether or not Lender
consents to the Prohibited Transfer.  Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer made without Lender’s consent.  This provision shall apply
to each and every Prohibited Transfer, whether or not Lender has consented to
any previous Prohibited Transfer.  Notwithstanding anything to the contrary
contained in this Section 7.4, in the event an opinion letter pertaining to
substantive consolidation was delivered to Lender and the Rating Agencies in
connection with the closing of the Loan, and if any Sale or Pledge permitted
under this Article 7 results in any Person and its Affiliates owning in excess
of forty-nine percent (49%) of the ownership interests in a Restricted Party,
Borrower shall, prior to such transfer, and in addition to any other requirement
for Lender consent contained herein, deliver a revised opinion letter pertaining
to substantive consolidation to Lender reflecting such Prohibited Transfer,
which opinion shall be in form, scope and substance acceptable in all respects
to Lender and the Rating Agencies.

Section 7.5

Assumption

.  Notwithstanding the foregoing provisions of this ARTICLE 7, following the
date which is six (6) months from the Closing Date, Lender shall not
unreasonably withhold consent to any transfer of the Property in its entirety
to, and the related assumption of the Loan by, any Person (a “Transferee”)
provided that each of the following terms and conditions are satisfied:

(a)

no Default or Event of Default has occurred;

(b)

Borrower shall have (i) delivered written notice to Lender of the terms of such
prospective transfer not less than sixty (60) days before the date on which such
transfer is scheduled to close and, concurrently therewith, all such information
concerning the proposed Transferee as Lender shall reasonably require and
(ii) paid to Lender a non-refundable processing fee in the amount of $10,000.
 Lender shall have the right to approve or disapprove the proposed transfer
based on its then current underwriting and credit requirements for similar loans
secured by similar properties which loans are sold in the secondary market, such
approval not to be unreasonably withheld.  In determining whether to give or
withhold its approval of the proposed transfer, Lender shall consider the
experience and track record of Transferee and its principals in owning and
operating facilities similar to the Property, the financial strength of
Transferee and its principals, the general business standing of Transferee and
its principals and Transferee’s and its principals’ relationships and experience
with contractors, vendors, tenants, lenders and other business entities;
provided, however, that, notwithstanding Lender’s agreement to consider the
foregoing factors in determining whether to give or withhold such approval, such
approval shall be given or withheld based on what Lender determines to be
commercially reasonable and, if given, may be given subject to such conditions
as Lender may deem reasonably appropriate;

(c)

Borrower shall have paid to Lender, concurrently with the closing of such
transfer, (i) a non-refundable assumption fee in an amount equal to one half of
one percent (0.5%) of the then outstanding principal balance of the Note, and
(ii) all out-of-pocket costs and expenses, including reasonable attorneys’ fees,
incurred by Lender in connection with the transfer;

(d)

Transferee assumes and agrees to pay the Debt as and when due subject to the
provisions of ARTICLE 15 hereof and, prior to or concurrently with the closing
of such transfer, Transferee and its constituent partners, members or
shareholders as Lender may require,  shall execute, without any cost or expense
to Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate said assumption;

(e)

Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable law, and shall
execute any additional documents reasonably requested by Lender;

(f)

Borrower shall have delivered to Lender, without any cost or expense to Lender,
such endorsements to Lender’s Title Insurance Policy insuring that fee simple or
leasehold title to the Property, as applicable, is vested in Transferee (subject
to Permitted Encumbrances), hazard insurance endorsements or certificates and
other similar materials as Lender may deem necessary at the time of the
transfer, all in form and substance satisfactory to Lender;

(g)

Transferee shall have furnished to Lender, if Transferee is a corporation,
partnership, limited liability company or other entity, all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee.  Transferee and such constituent partners, members or shareholders
of Transferee (as the case may be), as Lender shall require, shall comply with
the covenants set forth in ARTICLE 6 hereof;

(h)

Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of Section 5.14 hereof and assign to Lender as additional
security such new management agreement;

(i)

Transferee shall furnish an opinion of counsel satisfactory to Lender and its
counsel (A) that Transferee’s formation documents provide for the matters
described in subparagraph (g) above, (B) that the assumption of the Debt has
been duly authorized, executed and delivered, and that the Note, the Mortgage,
this Agreement, the assumption agreement and the other Loan Documents are valid,
binding and enforceable against Transferee in accordance with their terms,
(C) that Transferee and any entity which is a controlling stockholder, member or
general partner of Transferee, have been duly organized, and are in existence
and good standing, and (E) with respect to such other matters as Lender may
reasonably request;

(j)

if required by Lender, Lender shall have received confirmation in writing from
the Rating Agencies that rate the Securities to the effect that the transfer
will not result in a qualification, downgrade or withdrawal of any rating
initially assigned or to be assigned to the Securities;

(k)

Borrower’s obligations under the contract of sale pursuant to which the transfer
is proposed to occur shall expressly be subject to the satisfaction of the terms
and conditions of this Section 7.5; and

(l)

in the event a substantive non-consolidation opinion was required in connection
with the closing of the Loan, Transferee shall, prior to such transfer, deliver
a substantive non-consolidation opinion to Lender, which opinion shall be in
form, scope and substance acceptable in all respects to Lender and the Rating
Agencies.

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.5 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Sale or Pledge of the Property.

ARTICLE 8 - INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 8.1

Insurance

.    Borrower shall obtain and maintain, or cause to be maintained, at all times
insurance for Borrower and the Property providing at least the following
coverages:

(i)

comprehensive “all risk” insurance or “special form” insurance acceptable to
Lender on the Improvements and the Personal Property, in each case (A) in an
amount equal to one hundred percent (100%) of the “Full Replacement Cost,” which
for purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the Improvements and Personal Property waiving all co-insurance provisions;
(C) providing for no deductible in excess of $25,000 for all such insurance
coverage; and (D) if any of the Improvements or the use of the Property shall at
any time constitute legal non-conforming structures or uses, providing coverage
for contingent liability from Operation of Building Laws, Demolition Costs and
Increased Cost of Construction Endorsements and containing an “Ordinance or Law
Coverage” or “Enforcement” endorsement.  In addition, Borrower shall obtain:
 (y) if any portion of the Improvements is currently or at any time in the
future located in a  “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended; and (z) earthquake
insurance in amounts and in form and substance reasonably satisfactory to Lender
in the event the Property is located in an area with a high degree of seismic
risk, provided that the insurance pursuant to clauses (y) and (z) hereof shall
be on terms consistent with the comprehensive all risk insurance policy required
under this subsection (i);

(ii)

commercial general Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, with such insurance (A) to be on the so-called “occurrence” form with
a general aggregate limit of not less than $2,000,000 and a per occurrence limit
of not less than $1,000,000; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards:  (1) premises and operations; (2) products and completed
operations; (3) independent contractors; (4) blanket contractual liability; and
(5) contractual liability covering the indemnities contained in ARTICLE 12 and
ARTICLE 14 hereof to the extent the same is available;

(iii)

loss of rents insurance or business income insurance, as applicable, (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; and (C) which provides that
after the physical loss to the Improvements and Personal Property occurs, the
loss of rents or income, as applicable, will be insured until such rents or
income, as applicable, either return to the same level that existed prior to the
loss, or the expiration of twelve (12) months, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) which contains an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  The amount of such loss of
rents or business income insurance, as applicable, shall be determined prior to
the date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from the Property for the succeeding
period of coverage as required above.  All proceeds payable to Lender pursuant
to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note, this Agreement and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such loss of rents or business
income insurance, as applicable;

(iv)

at all times during which structural construction, repairs or alterations are
being made with respect to the Improvements, and only if the Property coverage
form does not otherwise apply, (A) owner’s contingent or protective liability
insurance covering claims not covered by or under the terms or provisions of the
above mentioned commercial general liability insurance policy; and (B) the
insurance provided for in subsection (i) above written in a so-called Builder’s
Risk Completed Value form (1) on a non-reporting basis, (2) against “all risks”
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(v)

workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance in respect of any work or operations on or about
the Property, or in connection with the Property or its operation (if
applicable);

(vi)

comprehensive boiler and machinery insurance, if applicable, in amounts as shall
be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii)

excess liability insurance in an amount not less than $10,000,000 per occurrence
on terms consistent with the commercial general liability insurance required
under subsection (ii) above;

(viii)

insurance against damage resulting from acts of terrorism (or a policy as
required in Section 8.1(a)(i) above, which does not contain an exclusion for
acts of terrorism), on terms consistent with the commercial property insurance
policy required under subsection (i) above and on terms consistent with the
business income policy required under subsection (iii) above; and

(ix)

upon sixty (60) days’ written notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b)

All insurance provided for in Section 8.1(a) shall be obtained under valid and
enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds.  The Policies shall
be issued by financially sound and responsible insurance companies authorized to
do business in the State and having a claims paying ability rating of “AA-” or
better by S&P or such other ratings approved by Lender.  Lender hereby
acknowledges that the Policies described in subsection (vii) above may be issued
by an insurance company having a claims paying ability rating of “A-” or better
by S&P.  The Policies described in Section 8.1(a) shall designate Lender and its
successors and assigns as additional insureds, mortgagees and/or loss payee as
deemed appropriate by Lender.  To the extent such Policies are not available as
of the Closing Date, Borrower shall deliver certified copies of all Policies to
Lender not later than thirty (30) days after the Closing Date.  Not less than
ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, renewal Policies accompanied by evidence satisfactory to
Lender of payment of the premiums due thereunder (the “Insurance Premiums”)
shall be delivered by Borrower to Lender.

(c)

Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 8.1(a).

(d)

All Policies provided for or contemplated by Section 8.1(a), except for the
Policy referenced in Section 8.1(a)(v), shall name Borrower as the insured and
Lender as the additional insured, as its interests may appear, and in the case
of property damage, boiler and machinery, flood and earthquake insurance, shall
contain a so-called New York standard non-contributing mortgagee clause in favor
of Lender providing that the loss thereunder shall be payable to Lender.

(e)

All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:

(i)

no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)

the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ prior
written notice to Lender and any other party named therein as an additional
insured;

(iii)

the issuers thereof shall give written notice to Lender if the Policies have not
been renewed thirty (30) days prior to its expiration; and

(iv)

Lender shall not be liable for any Insurance Premiums thereon or subject to any
assessments thereunder.

(f)

If at any time Lender is not in receipt of written evidence that all insurance
required hereunder is in full force and effect, Lender shall have the right,
without notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Property, including, without limitation, obtaining
such insurance coverage as Lender in its sole discretion deems appropriate.  All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgage and shall bear interest
at the Default Rate.

Section 8.2

Casualty

.  If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”), Borrower shall give prompt notice of such
damage to Lender and shall promptly commence and diligently prosecute the
Restoration of the Property in accordance with Section 8.4, provided Lender
makes the Net Proceeds available pursuant to Section 8.4.  Borrower shall pay
all costs of such Restoration whether or not such costs are covered by
insurance.  Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.  Borrower shall adjust all claims for Insurance
Proceeds in consultation with, and approval of, Lender, which approval shall not
be unreasonably withheld or delayed; provided, however, if an Event of Default
has occurred and is continuing, Lender shall have the exclusive right to
participate in the adjustment of all claims for Insurance Proceeds.

Section 8.3

Condemnation

.  Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of the Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
 If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 8.4, provided
Lender makes the Net Proceeds available pursuant to Section 8.4.  If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

Section 8.4

Restoration

.  The following provisions shall apply in connection with the Restoration of
the Property:

(a)

If the Net Proceeds shall be less than $150,000 and the costs of completing the
Restoration shall be less than $150,000, the Net Proceeds will be disbursed by
Lender to Borrower upon receipt, provided that all of the conditions set forth
in Section 8.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.

(b)

If the Net Proceeds are equal to or greater than $150,000 or the costs of
completing the Restoration are equal to or greater than $150,000, Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 8.4.  The term “Net Proceeds” for purposes of this
Section 8.4 shall mean:  (i) the net amount of all insurance proceeds received
by Lender pursuant to Section 8.1 (a)(i), (iv), (vi) and (vii) as a result of a
Casualty, after deduction of its reasonable costs and expenses (including, but
not limited to, reasonable counsel fees), if any, in collecting the same
(“Insurance Proceeds”), or (ii) the net amount of the Award as a result of a
Condemnation, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting the same
(“Condemnation Proceeds”), whichever the case may be.

(i)

The Net Proceeds shall be made available to Borrower for Restoration provided
that each of the following conditions are met:

(A)

no Event of Default shall have occurred and be continuing;

(B)

(1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of a Casualty and the
amount of damage does not exceed thirty percent (30%) of the Property’s fair
market value immediately prior to the occurrence of such Casualty, or (2) in the
event the Net Proceeds are Condemnation Proceeds, less than ten percent (10%) of
the land constituting the Property is taken, such land is located along the
perimeter or periphery of the Property, and less than fifteen percent (15%) of
the aggregate floor area of the Improvements is taken and the taking does not
exceed fifteen percent (15%) of the Property’s fair market value immediately
prior to the occurrence of such taking;

(C)

Leases covering in the aggregate at least seventy-five percent (75%) of the
total rentable space in the Property which has been demised under executed and
delivered Leases in effect as of the date of the occurrence of such Casualty or
Condemnation, whichever the case may be, and each Major Lease in effect as of
such date shall remain in full force and effect during and after the completion
of the Restoration without abatement of rent beyond the time required for
Restoration;

(D)

Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than ninety (90) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E)

Lender shall be satisfied that any operating deficits, including all scheduled
payments of principal and interest under the Note, which will be incurred with
respect to the Property as a result of the occurrence of any such Casualty or
Condemnation, whichever the case may be, will be covered out of the insurance
coverage referred to in Section 8.1(a)(iii) above;

(F)

Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date, (2) the
earliest date required for such completion under the terms of any Major Leases
or material agreements affecting the Property, (3) such time as may be required
under applicable zoning law, ordinance, rule or regulation, or (4) the
expiration of the insurance coverage referred to in Section 8.1(a)(iii);

(G)

the Property and the use thereof after the Restoration will be in compliance
with and permitted under all Legal Requirements;

(H)

the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;

(I)

such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the Improvements;

(J)

Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and

(K)

the Net Proceeds together with any cash or cash equivalent deposited by Borrower
with Lender are sufficient in Lender’s reasonable judgment to cover the cost of
the Restoration.

(ii)

The Net Proceeds shall be held by Lender in an Eligible Account until
disbursements commence, and, until disbursed in accordance with the provisions
of this Section 8.4(b) (provided, however, that Insurance Proceeds from the
Policies pursuant to Section 8.1(a)(iii) shall be controlled by the Lender at
all times, shall not be subject to the provisions of this Section 8.4 and shall
be used solely for the payment of the obligations under the Loan Documents and
Operating Expenses), shall constitute additional security for the Debt and other
obligations under the Loan Documents.  The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
conditions precedent to such advance, including those set forth in
Section 8.4(b)(i) have been satisfied, (B) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the related Restoration item have
been paid for in full, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.

(iii)

All plans and specifications required in connection with the Restoration shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Restoration
Consultant”).  Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration.  The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts in excess of $150,000 under
which they have been engaged, shall be subject to prior review and acceptance by
Lender and the Restoration Consultant.  All costs and expenses incurred by
Lender in connection with making the Net Proceeds available for the Restoration,
including, without limitation, reasonable counsel fees and disbursements and the
Restoration Consultant’s fees, shall be paid by Borrower.

(iv)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Restoration
Consultant, minus the Restoration Retainage.  The term “Restoration Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Restoration
Consultant, until the Restoration has been completed.  The Restoration Retainage
shall be reduced to five percent (5%) of the costs incurred upon receipt by
Lender of satisfactory evidence that fifty percent (50%) of the Restoration has
been completed.  The Restoration Retainage shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 8.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration.  The Restoration
Retainage shall not be released until the Restoration Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Section 8.4(b) and that all approvals necessary for the re-occupancy and
use of the Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence satisfactory to Lender that the costs
of the Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Restoration Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the Mortgage and evidence of payment of any
premium payable for such endorsement.  If required by Lender, the release of any
such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v)

Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii)

The excess, if any, of the Net Proceeds and the remaining balance, if any, of
the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 8.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.

(c)

All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 8.4(b)(vii) may (x) be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, (y) at the
sole discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes and upon such conditions as Lender shall designate.

(d)

In the event of foreclosure of the Mortgage, or other transfer of title to the
Property in extinguishment in whole or in part of the Debt, all right, title and
interest of Borrower in and to the Policies then in force concerning the
Property and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure, Lender or other transferee in the event of such
other transfer of title.

ARTICLE 9 - RESERVE FUNDS

Section 9.1

Required Repairs

.    Borrower shall make the repairs and improvements to the Property set forth
on Schedule I (if any) and as more particularly described in the Physical
Conditions Report prepared in connection with the closing of the Loan (such
repairs hereinafter referred to as “Required Repairs”).  Borrower shall complete
the Required Repairs in a good and workmanlike manner on or before the date that
is twelve (12) months from the date hereof or within such other time frame for
completion specifically set forth on Schedule I.  

(a)

Borrower shall establish on the date hereof an Eligible Account with Lender to
fund the Required Repairs (the “Required Repair Account”) into which Borrower
shall deposit on the date hereof the amount of $0.00.  Amounts so deposited
shall hereinafter be referred to as the “Required Repair Funds”.

Section 9.2

Replacements

.    On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep the Property in
good order and repair and in a good marketable condition or prevent
deterioration of the Property, including, but not limited to, those repairs,
replacements and improvements more particularly described in the Physical
Conditions Report prepared in connection with the closing of the Loan and as
more particularly set forth on Schedule II attached hereto (if any)
(collectively, the “Replacements”).  Borrower shall complete all Replacements in
a good and workmanlike manner as soon as commercially reasonable after
commencing to make each such Replacement.

(a)

Borrower shall establish on the date hereof an Eligible Account with Lender to
fund the Replacements (the “Replacement Reserve Account”) into which Borrower
shall deposit on the date hereof $0.00.  In addition, Borrower shall deposit
$0.00 (the “Replacement Reserve Monthly Deposit”) into the Replacement Reserve
Account on each Scheduled Payment Date, provided, however, during the term of
the Loan, Lender shall have the right to adjust the amount of the Replacement
Reserve Monthly Deposit in its reasonable discretion.  Amounts so deposited
shall hereinafter be referred to as “Replacement Reserve Funds.”  Lender may, in
its reasonable discretion, adjust the Replacement Reserve Monthly Deposit from
time to time to an amount sufficient to maintain the proper maintenance and
operation of the Property.  In the event Lender shall at any time increase the
Replacement Reserve Monthly Deposit, Borrower may, at its election, request that
Lender obtain, at the sole cost and expense of Borrower, a Physical Conditions
Report prepared by an engineer selected by Lender in its reasonable discretion,
in which case the Replacement Reserve Monthly Deposit shall be adjusted by
Lender based on the results of such report, provided that in no event shall such
amounts be reduced below the initial amount of the Replacement Reserve Monthly
Deposit set forth herein.

Section 9.3

Intentionally Reserved.

Section 9.4

Required Work

.  Borrower shall diligently pursue all Required Repairs and Replacements
(collectively, the “Required Work”) to completion in accordance with the
following requirements:

(a)

Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Required Work
to the extent such contracts or work orders exceed $100,000.00.  Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender.

(b)

In the event Lender determines in its reasonable discretion that any Required
Work is not being or has not been performed in a workmanlike or timely manner,
Lender, after ten (10) days prior notice to Borrower, shall have the option to
withhold disbursement for such unsatisfactory Required Work and to proceed under
existing contracts or to contract with third parties to complete such Required
Work and to apply the Required Repair Funds or the Replacement Reserve Funds, as
applicable, toward the labor and materials necessary to complete such Required
Work, without providing any prior notice to Borrower and to exercise any and all
other remedies available to Lender upon an Event of Default hereunder.

(c)

In order to facilitate Lender’s completion of the Required Work, Borrower grants
Lender the right to enter onto the Property and perform any and all work and
labor necessary to complete the Required Work and/or employ watchmen to protect
the Property from damage.  All sums so expended by Lender, to the extent not
from the Reserve Funds, shall be deemed to have been advanced under the Loan to
Borrower and secured by the Mortgage.  For this purpose Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake the Required Work in the name of Borrower
upon Borrower’s failure to do so in a workmanlike and timely manner.  Such power
of attorney shall be deemed to be a power coupled with an interest and cannot be
revoked.  Borrower empowers said attorney-in-fact as follows:  (i) to use any of
the Reserve Funds for the purpose of making or completing the Required Work;
(ii) to make such additions, changes and corrections to the Required Work as
shall be reasonably necessary or desirable to complete the Required Work;
(iii) to employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be reasonably necessary or desirable for the completion
of the Required Work, or for clearance of title; (v) to execute all applications
and certificates in the name of Borrower which may be reasonably required by any
of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Property or the rehabilitation and repair of
the Property; and (vii) to do any and every act which Borrower might do on its
own behalf to fulfill the terms of this Agreement.

(d)

Nothing in this Section 9.4 shall:  (i) make Lender responsible for making or
completing the Required Work; (ii) require Lender to expend funds in addition to
the Reserve Funds to make or complete any Required Work; (iii) obligate Lender
to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.

(e)

Borrower shall permit Lender and Lender’s agents and representatives (including,
without limitation, Lender’s engineer, architect, or inspector) or third parties
performing Required Work pursuant to this Section 9.4 to enter onto the Property
during normal business hours (subject to the rights of tenants under their
Leases) to inspect the progress of any Required Work and all materials being
used in connection therewith, to examine all plans and shop drawings relating to
such Required Work which are or may be kept at the Property, and to complete any
Required Work made pursuant to this Section 9.4.  Borrower shall cause all
contractors and subcontractors to cooperate with Lender and Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 9.4 or the completion of Required Work
pursuant to this Section 9.4.

(f)

Lender may, to the extent any Required Work would reasonably require an
inspection of the Property, inspect the Property at Borrower’s expense prior to
making a disbursement of the Reserve Funds in order to verify completion of the
Required Work for which reimbursement is sought.  Borrower shall pay Lender a
reasonable inspection fee not exceeding $1,000 for each such inspection.  Lender
may require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional acceptable to
Lender prior to the disbursement of the Reserve Funds.  Borrower shall pay the
expense of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional.

(g)

The Required Work and all materials, equipment, fixtures, or any other item
comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).

(h)

Before each disbursement of the Reserve Funds, Lender may require Borrower to
provide Lender with a search of title to the Property effective to the date of
the disbursement, which search shows that no mechanic’s or materialmen’s or
other Liens of any nature have been placed against the Property since the date
of recordation of the Mortgage and that title to the Property is free and clear
of all Liens (except for Permitted Encumbrances).

(i)

All Required Work shall comply with all Legal Requirements and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

(j)

Borrower hereby assigns to Lender all rights and claims Borrower may have
against all Persons supplying labor or materials in connection with the Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and remains uncured.

Section 9.5

Release of Reserve Funds

.    Upon written request from Borrower and satisfaction of the requirements set
forth in this Agreement, Lender shall disburse to Borrower amounts from (i) the
Required Repair Account to the extent necessary to reimburse Borrower for the
actual costs of each Required Repair (but not exceeding 125% of the original
estimated cost of such Required Repair as set forth on Schedule I, unless Lender
has agreed to reimburse Borrower for such excess cost pursuant to
Section 9.5(f)) or (ii) the Replacement Reserve Account to the extent necessary
to reimburse Borrower for the actual costs of any approved Replacements.
 Notwithstanding the preceding sentence, in no event shall Lender be required to
(x) disburse any amounts which would cause the amount of funds remaining in the
Required Repair Account after any disbursement (other than with respect to the
final disbursement) to be less than 125% of the then current estimated cost of
completing all remaining Required Repairs for the Property, (y) disburse funds
from any of the Reserve Accounts if an Event of Default exists, or (z) disburse
funds from the Replacement Reserve Account to reimburse Borrower for the costs
of routine repairs or maintenance to the Property or for costs which are to be
reimbursed from funds held in the Required Repair Account.

(a)

Each request for disbursement from any of the Reserve Accounts shall be on a
form provided or approved by Lender and shall (i) include copies of invoices for
all items or materials purchased and all labor or services provided and
(ii) specify (A) the Required Work for which the disbursement is requested,
(B) the quantity and price of each item purchased, if the Required Work includes
the purchase or replacement of specific items, (C) the price of all materials
(grouped by type or category) used in any Required Work other than the purchase
or replacement of specific items, and (D) the cost of all contracted labor or
other services applicable to each Required Work for which such request for
disbursement is made.  With each request Borrower shall certify that all
Required Work has been performed in accordance with all Legal Requirements.
 Except as provided in Section 9.5(d), each request for disbursement shall be
made only after completion of the Required Repair or Replacement (or the portion
thereof completed in accordance with Section 9.5(d)), as applicable, for which
disbursement is requested.  Borrower shall provide Lender evidence satisfactory
to Lender in its reasonable judgment of such completion or performance.

(b)

Borrower shall pay all invoices in connection with the Required Work with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Reserve Accounts or, at the request of Borrower,
Lender will issue joint checks, payable to Borrower and the contractor,
supplier, materialman, mechanic, subcontractor or other party to whom payment is
due in connection with the Required Work.  In the case of payments made by joint
check, Lender may require a waiver of lien from each Person receiving payment
prior to Lender’s disbursement of the Reserve Funds.  In addition, as a
condition to any disbursement, Lender may require Borrower to obtain lien
waivers from each contractor, supplier, materialman, mechanic or subcontractor
who receives payment in an amount equal to or greater than $10,000 for
completion of its work or delivery of its materials.  Any lien waiver delivered
hereunder shall conform to all Legal Requirements and shall cover all work
performed and materials supplied (including equipment and fixtures) for the
Property by that contractor, supplier, subcontractor, mechanic or materialman
through the date covered by the current disbursement request (or, in the event
that payment to such contractor, supplier, subcontractor, mechanic or
materialmen is to be made by a joint check, the release of lien shall be
effective through the date covered by the previous release of funds request).

(c)

If (i) the cost of any item of Required Work exceeds $50,000, (ii) the
contractor performing such Required Work requires periodic payments pursuant to
terms of a written contract, and (iii) Lender has approved in writing in advance
such periodic payments, a request for disbursement from the Reserve Accounts may
be made after completion of a portion of the work under such contract, provided
(A) such contract requires payment upon completion of such portion of work,
(B) the materials for which the request is made are on site at the Property and
are properly secured or have been installed in the Property, (C) all other
conditions in this Agreement for disbursement have been satisfied, and (D) in
the case of a Replacement, funds remaining in the Replacement Reserve Account
are, in Lender’s judgment, sufficient to complete such Replacement and other
Replacements when required.

(d)

Borrower shall not make a request for, nor shall Lender have any obligation to
make, any disbursement from any Reserve Account more frequently than once in any
calendar month and (except in connection with the final disbursement) in any
amount less than the lesser of (i) $10,000 or (ii) the total cost of the
Required Work for which the disbursement is requested.

(e)

In the event any Borrower requests a disbursement from the Required Repair
Account to reimburse Borrower for the actual cost of labor or materials used in
connection with repairs or improvements other than the Required Repairs
specified on Schedule I, or for a Required Repair to the extent the cost of such
Required Repair exceeds 125% of the estimated cost of such Required Repair as
set forth on Schedule I (in either case, an “Additional Required Repair”),
Borrower shall disclose in writing to Lender the reason why funds in the
Required Repair Account should be used to pay for such Additional Required
Repair.  If Lender determines that (i) such Additional Required Repair is of the
type intended to be covered by the Required Repair Account, (ii) such Additional
Required Repair is not covered or is not of the type intended to be covered by
the Replacement Reserve Account, (iii) costs for such Additional Required Repair
are reasonable, (iv) the funds in the Required Repair Account are sufficient to
pay for such Additional Required Repair and all other Required Repairs for the
Property specified on Schedule I, and (v) all other conditions for disbursement
under this Agreement have been met, Lender may disburse funds from the Required
Repair Account.

(f)

In the event any Borrower requests a disbursement from the Replacement Reserve
Account to reimburse Borrower for the actual cost of labor or materials used in
connection with repairs or improvements other than the Replacements specified in
the Physical Conditions Report prepared in connection with the closing of the
Loan (an “Additional Replacement”), Borrower shall disclose in writing to Lender
the reason why funds in the Replacement Reserve Account should be used to pay
for such Additional Replacement.  If Lender determines that (i) such Additional
Replacement is of the type intended to be covered by the Replacement Reserve
Account, (ii) such Additional Replacement is not covered or is not of the type
intended to be covered by the Required Repair Account, (iii) costs for such
Additional Replacement are reasonable, (iv) the funds in the Replacement Reserve
Account are sufficient to pay for such Additional Replacement and all other
Replacements for the Property specified in the Physical Conditions Report, and
(v) all other conditions for disbursement under this Agreement have been met,
Lender may disburse funds from the Replacement Reserve Account.

(g)

Lender’s disbursement of any Reserve Funds or other acknowledgment of completion
of any Required Work in a manner satisfactory to Lender shall not be deemed a
certification or warranty by Lender to any Person that the Required Work has
been completed in accordance with Legal Requirements.

(h)

If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender in its sole
discretion shall either return any excess to Borrower or credit such excess
against future payments to be made to that Reserve Account.  In allocating any
such excess, Lender may deal with the Person shown on Lender’s records as being
the owner of the Property.  If at any time Lender reasonably determines that the
Reserve Funds are not or will not be sufficient to make the required payments,
Lender shall notify Borrower of such determination and Borrower shall pay to
Lender any amount necessary to make up the deficiency within ten (10) days after
notice from Lender to Borrower requesting payment thereof.

(i)

The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

(j)

Upon the earlier to occur of (i) the timely completion of all Required Repairs
and any Additional Required Repairs, if any, in accordance with the requirements
of this Agreement, as verified by Lender in its reasonable discretion, or
(ii) the payment in full of the Debt, all amounts remaining on deposit, if any,
in the Required Repair Account shall be returned to Borrower or the Person shown
on Lender’s records as being the owner of the Property and no other party shall
have any right or claim thereto.

(k)

Upon payment in full of the Debt, all amounts remaining on deposit, if any, in
the Replacement Reserve Account shall be returned to Borrower or the Person
shown on Lender’s records as being the owner of the Property and no other party
shall have any right or claim thereto.

Section 9.6

Tax and Insurance Reserve Funds

.  Borrower shall establish on the date hereof an Eligible Account with Lender
sufficient to discharge Borrower’s obligations for the payment of Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the “Tax and
Insurance Reserve Account”) into which Borrower shall deposit on the date hereof
$0.00.  Borrower shall deposit into the Tax and Insurance Reserve Account on
each Scheduled Payment Date (a) one-twelfth of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months or such higher amount
necessary to accumulate with Lender sufficient funds to pay all such Taxes at
least thirty (30) days prior to the earlier of (i) the date that the same will
become delinquent and (ii) the date that additional charges or interest will
accrue due to the non-payment thereof, and (b) except to the extent Lender has
waived the insurance escrow because the insurance required hereunder is
maintained under a blanket insurance Policy acceptable to Lender in accordance
with Section 8.1(c), one-twelfth of the Insurance Premiums that Lender estimates
will be payable during the next ensuing twelve (12) months for the renewal of
the coverage afforded by the Policies upon the expiration thereof or such higher
amount necessary to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Reserve Funds”).  Lender will apply the Tax and Insurance Reserve
Funds to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.4 and Section 8.1 hereof.  In making any
disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If the amount of the Tax and
Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Reserve Account.  In
allocating any such excess, Lender may deal with the person shown on Lender’s
records as being the owner of the Property.  Any amount remaining in the Tax and
Insurance Reserve Account after the Debt has been paid in full shall be returned
to Borrower or the person shown on Lender’s records as being the owner of the
Property and no other party shall have any right or claim thereto.  If at any
time Lender reasonably determines that the Tax and Insurance Reserve Funds are
not or will not be sufficient to pay Taxes and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.  Notwithstanding the foregoing, so long as (i) no
Event of Default shall have occurred and be continuing, (ii) Borrower is
maintaining the Policies required pursuant to Article 8 of this Agreement and
(iii) Borrower has provided, and continues to provide evidence of payment of the
Insurance Premiums and evidence of renewal of the Policies fifteen (15) days
prior to the expiration of said policies, Borrower shall not be obligated to
make monthly deposits for the payment of Insurance Premiums.  Notwithstanding
the foregoing, so long (i) as no Event of Default shall have occurred and be
continuing and (ii) Borrower provides evidence acceptable to Lender of payment
of Taxes fifteen (15) days prior to the date such Taxes would be considered past
due, Borrower shall not be required to make monthly deposits for the payment of
Taxes.  In the event Borrower does not satisfy the conditions in the immediately
preceding two sentences with respect to the payment of Taxes and Insurance
Premiums, Borrower shall immediately commence making the monthly deposits for
the payment of Taxes and/or Insurance Premiums as required under this Section
9.6.

Section 9.7

Reserve Funds Generally

.    No earnings or interest on the Reserve Accounts shall be payable to
Borrower.  Neither Lender nor any loan servicer that at any time holds or
maintains the Reserve Accounts shall have any obligation to keep or maintain
such Reserve Accounts or any funds deposited therein in interest-bearing
accounts.  If Lender or any such loan servicer elects in its sole and absolute
discretion to keep or maintain any Reserve Account or any funds deposited
therein in an interest-bearing account, (i) such funds shall not be invested
except in Permitted Investments, and (ii) all interest earned or accrued thereon
shall be for the account of and be retained by Lender or such loan servicer.

(a)

Borrower grants to Lender a first-priority perfected security interest in, and
assigns and pledges to Lender, each of the Reserve Accounts and any and all
Reserve Funds now or hereafter deposited in the Reserve Accounts as additional
security for payment of the Debt.  Until expended or applied in accordance
herewith, the Reserve Accounts and the Reserve Funds shall constitute additional
security for the Debt.  The provisions of this Section 9.7 are intended to give
Lender or any subsequent holder of the Loan “control” of the Reserve Accounts
within the meaning of the UCC.

(b)

The Reserve Accounts and any and all Reserve Funds now or hereafter deposited in
the Reserve Accounts shall be subject to the exclusive dominion and control of
Lender, which shall hold the Reserve Accounts and any or all Reserve Funds now
or hereafter deposited in the Reserve Accounts subject to the terms and
conditions of this Agreement.  Borrower shall have no right of withdrawal from
the Reserve Accounts or any other right or power with respect to the Reserve
Accounts or any or all of the Reserve Funds now or hereafter deposited in the
Reserve Accounts, except as expressly provided in this Agreement.

(c)

Lender shall furnish or cause to be furnished to Borrower, without charge, an
annual accounting of each Reserve Account in the normal format of Lender or its
loan servicer, showing credits and debits to such Reserve Account and the
purpose for which each debit to each Reserve Account was made.

(d)

As long as no Event of Default has occurred, Lender shall make disbursements
from the Reserve Accounts in accordance with this Agreement.  All such
disbursements shall be deemed to have been expressly pre-authorized by Borrower,
and shall not be deemed to constitute the exercise by Lender of any remedies
against Borrower unless an Event of Default has occurred and is continuing and
Lender has expressly stated in writing its intent to proceed to exercise its
remedies as a secured party, pledgee or lienholder with respect to the Reserve
Accounts.

(e)

If any Event of Default occurs, Borrower shall immediately lose all of its
rights to receive disbursements from the Reserve Accounts until the earlier to
occur of (i) the date on which such Event of Default is cured to Lender’s
satisfaction, or (ii) the payment in full of the Debt.  Upon the occurrence of
any Event of Default, Lender may exercise any or all of its rights and remedies
as a secured party, pledgee and lienholder with respect to the Reserve Accounts.
 Without limitation of the foregoing, upon any Event of Default, Lender may use
and disburse the Reserve Funds (or any portion thereof) for any of the following
purposes:  (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable law; provided, however, that any such application of funds shall
not cure or be deemed to cure any Event of Default.  Without limiting any other
provisions hereof, each of the remedial actions described in the immediately
preceding sentence shall be deemed to be a commercially reasonable exercise of
Lender’s rights and remedies as a secured party with respect to the Reserve
Funds and shall not in any event be deemed to constitute a setoff or a
foreclosure of a statutory banker’s lien.  Nothing in this Agreement shall
obligate Lender to apply all or any portion of the Reserve Funds to effect a
cure of any Event of Default, or to pay the Debt, or in any specific order of
priority.  The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
the Mortgage.

(f)

The Reserve Funds shall not constitute escrow or trust funds and may be
commingled with other monies held by Lender.  Notwithstanding anything else
herein to the contrary, Lender may commingle in one or more Eligible Accounts
(i) any and all funds controlled by Lender, including, without limitation, funds
pledged in favor of Lender by other borrowers, whether for the same purposes as
the Reserve Accounts or otherwise.  Without limiting any other provisions of
this Agreement or any other Loan Document, the Reserve Accounts may be
established and held in such name or names as Lender or its loan servicer shall
deem appropriate, including, without limitation, in the name of Lender or such
loan servicer.  In the case of any Reserve Account which is held in a commingled
account, Lender or its loan servicer, as applicable, shall maintain records
sufficient to enable it to determine at all times which portion of such account
is related to the Loan.  The Reserve Accounts are solely for the protection of
Lender.  With respect to the Reserve Accounts, Lender shall have no
responsibility beyond the allowance of due credit for the sums actually received
by Lender or beyond the reimbursement or payment of the costs and expenses for
which such accounts were established in accordance with their terms.  Upon
assignment of the Loan by Lender, any Reserve Funds shall be turned over to the
assignee and any responsibility of Lender as assignor shall terminate.  The
requirements of this Agreement concerning Reserve Accounts in no way supersede,
limit or waive any other rights or obligations of the parties under any of the
Loan Documents or under applicable law.

(g)

Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Accounts or
the Reserve Funds deposited therein or permit any Lien to attach thereto, except
for the security interest granted in this Section 9.7, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.

(h)

Borrower will maintain the security interest created by this Section 9.7 as a
first priority perfected security interest and will defend the right, title and
interest of Lender in and to the Reserve Accounts and the Reserve Funds against
the claims and demands of all Persons whomsoever.  At any time and from time to
time, upon the written request of Lender, and at the sole expense of Borrower,
Borrower will promptly and duly execute and deliver such further instruments and
documents and will take such further actions as Lender reasonably may request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted.

ARTICLE 10 - INTENTIONALLY DELETED

Section 10.1

Intentionally Deleted.

ARTICLE 11 - EVENTS OF DEFAULT; REMEDIES

Section 11.1

Event of Default

.  The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a)

if any portion of the Debt is not paid prior to the tenth day following the date
the same is due or if the entire Debt is not paid on or before the Maturity
Date;

(b)

except as otherwise expressly provided in the Loan Documents, if any of the
Taxes or Other Charges are not paid when the same are due and payable, unless
there is sufficient money in the Tax and Insurance Reserve Account for payment
of amounts then due and payable and Lender’s access to such money has not been
constrained or restricted in any manner;

(c)

if the Policies are not kept in full force and effect, or if certified copies of
the Policies are not delivered to Lender as provided in Section 8.1;

(d)

if Borrower breaches any covenant with respect to itself or any SPE Component
Entity (if any) contained in ARTICLE 6 or any covenant contained in ARTICLE 7
hereof;

(e)

if any representation or warranty of, or with respect to, Borrower, Borrower
Principal, any SPE Component Entity (if any), or any member, general partner,
principal or beneficial owner of any of the foregoing, made herein, in any other
Loan Document, or in any certificate, report, financial statement or other
instrument or document furnished to Lender at the time of the closing of the
Loan or during the term of the Loan shall have been false or misleading in any
material respect when made;

(f)

if (i) Borrower, or any managing member or general partner of Borrower, Borrower
Principal, or any SPE Component Entity (if any) shall commence any case,
proceeding or other action (A) under any Creditors Rights Laws, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment of
a receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Borrower, any managing member
or general partner of Borrower, Borrower Principal, or any SPE Component Entity
(if any) shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Borrower, any managing member or general
partner of Borrower, Borrower Principal, or any SPE Component Entity (if any)
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) there shall be commenced against Borrower, any
managing member or general partner of Borrower, Borrower Principal, or any SPE
Component Entity (if any) any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of any order
for any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or
(iv) Borrower, any managing member or general partner of Borrower, Borrower
Principal, or any SPE Component Entity (if any) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Borrower,
any managing member or general partner of Borrower, Borrower Principal, or any
SPE Component Entity (if any) shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due;

(g)

if Borrower shall be in default beyond applicable notice and grace periods under
any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Property, whether it be superior or junior in
lien to the Mortgage;

(h)

if the Property becomes subject to any mechanic’s, materialman’s or other Lien
other than a Lien for any Taxes or Other Charges not then due and payable and
the Lien shall remain undischarged of record (by payment, bonding or otherwise)
for a period of thirty (30) days;

(i)

if any federal tax lien is filed against Borrower, any member or general partner
of Borrower, Borrower Principal, or any SPE Component Entity (if any) or the
Property and same is not discharged of record within thirty (30) days after same
is filed;

(j)

if a judgment is filed against the Borrower in excess of $10,000 which is not
vacated, discharged or stayed on appeal within 30 days;

(k)

if any default occurs under any guaranty or indemnity executed in connection
herewith and such default continues after the expiration of applicable grace
periods, if any;

(l)

if Borrower shall permit any event within its control to occur that would cause
any REA to terminate without notice or action by any party thereto or would
entitle any party to terminate any REA and the term thereof by giving notice to
Borrower; or any REA shall be surrendered, terminated or canceled for any reason
or under any circumstance whatsoever except as provided for in such REA; or any
term of any REA shall be modified or supplemented without Lender’s consent; or
Borrower shall fail, within ten (10) Business Days after demand by Lender, to
exercise its option to renew or extend the term of any REA or shall fail or
neglect to pursue diligently all actions necessary to exercise such renewal
rights pursuant to such REA except as provided for in such REA; or

(m)

if Borrower shall continue to be in default under any other term, covenant or
condition of this Agreement or any of the Loan Documents for more than ten
(10) days after notice from Lender in the case of any default which can be cured
by the payment of a sum of money or for thirty (30) days after notice from
Lender in the case of any other default, provided that if such default cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of sixty (60) days.

Section 11.2

Remedies

.    Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 11.1(f) above) and at any time thereafter Lender may, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in the Property, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and the Property, including, without limitation, all rights or
remedies available at law or in equity; and upon any Event of Default described
in Section 11.1(f) above, the Debt and all other obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

(a)

Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property.  Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.

ARTICLE 12 - ENVIRONMENTAL PROVISIONS

Section 12.1

Environmental Representations and Warranties

.  Borrower represents and warrants, based upon an Environmental Report of the
Property and information that Borrower knows or should reasonably have known,
that:  (a) there are no Hazardous Materials or underground storage tanks in, on,
or under the Property, except those that are both (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), if any, and (ii) either (A) in the case of Hazardous Materials, in
amounts not in excess of that necessary to operate the Property for the purposes
set forth herein or (B) fully disclosed to and approved by Lender in writing
pursuant to an Environmental Report; (b) there are no past, present or
threatened Releases of Hazardous Materials in violation of any Environmental Law
or which would require remediation by a Governmental Authority in, on, under or
from the Property except as described in the Environmental Report; (c) there is
no threat of any Release of Hazardous Materials migrating to the Property except
as described in the Environmental Report; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property except as described in the Environmental Report;
(e) Borrower does not know of, and has not received, any written or oral notice
or other communication from any Person relating to Hazardous Materials in, on,
under or from the Property; and (f) Borrower has truthfully and fully provided
to Lender, in writing, any and all information relating to environmental
conditions in, on, under or from the Property known to Borrower or contained in
Borrower’s files and records, including but not limited to any reports relating
to Hazardous Materials in, on, under or migrating to or from the Property and/or
to the environmental condition of the Property.

Section 12.2




Section 12.3

Environmental Covenants

.  Borrower covenants and agrees that so long as Borrower owns, manages, is in
possession of, or otherwise controls the operation of the Property:  (a) all
uses and operations on or of the Property, whether by Borrower or any other
Person, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (b) there shall be no Releases of Hazardous Materials in, on,
under or from the Property; (c) there shall be no Hazardous Materials in, on, or
under the Property, except those that are both (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto, if and to the
extent required, and (ii) (A) in amounts not in excess of that necessary to
operate the Property for the purposes set forth herein or (B) fully disclosed to
and approved by Lender in writing; (d) Borrower shall keep the Property free and
clear of all Environmental Liens; (e) Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
Section 12.4 below, including but not limited to providing all relevant
information and making knowledgeable persons available for interviews;
(f) Borrower shall, at its sole cost and expense, perform any environmental site
assessment or other investigation of environmental conditions in connection with
the Property, pursuant to any reasonable written request of Lender, upon
Lender’s reasonable belief that the Property is not in full compliance with all
Environmental Laws, and share with Lender the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (g) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender to (i) reasonably
effectuate remediation of any Hazardous Materials in, on, under or from the
Property; and (ii) comply with any Environmental Law; (h) Borrower shall not
allow any tenant or other user of the Property to violate any Environmental Law;
and (i) Borrower shall immediately notify Lender in writing after it has become
aware of (A) any presence or Release or threatened Release of Hazardous
Materials in, on, under, from or migrating towards the Property; (B) any
non-compliance with any Environmental Laws related in any way to the Property;
(C) any actual or potential Environmental Lien against the Property; (D) any
required or proposed remediation of environmental conditions relating to the
Property; and (E) any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Hazardous Materials.  Any
failure of Borrower to perform its obligations pursuant to this Section 12.2
shall constitute bad faith waste with respect to the Property.

Section 12.4

Lender’s Rights

.  Lender and any other Person designated by Lender, including but not limited
to any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive testing.
 Borrower shall cooperate with and provide access to Lender and any such person
or entity designated by Lender.

Section 12.5

Operations and Maintenance Programs

.  If recommended by the Environmental Report or any other environmental
assessment or audit of the Property,  Borrower shall establish and comply with
an operations and maintenance program with respect to the Property, in form and
substance reasonably acceptable to Lender, prepared by an environmental
consultant reasonably acceptable to Lender, which program shall address any
asbestos-containing material or lead based paint that may now or in the future
be detected at or on the Property.  Without limiting the generality of the
preceding sentence, Lender may require (a) periodic notices or reports to Lender
in form, substance and at such intervals as Lender may specify, (b) an amendment
to such operations and maintenance program to address changing circumstances,
laws or other matters, (c) at Borrower’s sole expense, supplemental examination
of the Property by consultants specified by Lender, (d) access to the Property
by Lender, its agents or servicer, to review and assess the environmental
condition of the Property and Borrower’s compliance with any operations and
maintenance program, and (e) variation of the operations and maintenance program
in response to the reports provided by any such consultants.

Section 12.6

Environmental Definitions

.  “Environmental Law” means any present and future federal, state and local
laws, statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, that apply to Borrower or
the Property and relate to Hazardous Materials or protection of human health or
the environment.  “Environmental Liens” means all Liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person.  “Environmental Report” means the written reports
resulting from the environmental site assessments of the Property delivered to
Lender in connection with the Loan.  “Hazardous Materials” shall mean petroleum
and petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds containing them; lead and lead-based
paint; asbestos or asbestos-containing materials in any form that is or could
become friable; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which on the Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law.  “Release” of any Hazardous Materials includes
but is not limited to any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.

ARTICLE 13 - SECONDARY MARKET

Section 13.1

Transfer of Loan

.  Lender may, at any time, sell, transfer or assign the Loan Documents, or
grant participations therein (“Participations”) or syndicate the Loan
(“Syndication”) or issue mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (“Securities”) (a Syndication or the issuance of
Participations and/or Securities, a “Securitization”).

Section 13.2

Delegation of Servicing

.  At the option of Lender, the Loan may be serviced by a servicer/trustee
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer/trustee pursuant to a servicing agreement between Lender and such
servicer/trustee.

Section 13.3

Dissemination of Information

.  Lender may forward to each purchaser, transferee, assignee, or servicer of,
and each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, any managing member or general partner thereof, Borrower
Principal, any SPE Component Entity (if any) and the Property, including
financial statements, whether furnished by Borrower or otherwise, as Lender
determines necessary or desirable.  Borrower irrevocably waives any and all
rights it may have under applicable Legal Requirements to prohibit such
disclosure, including but not limited to any right of privacy.

Section 13.4

Cooperation

.  Borrower and Borrower Principal agree to cooperate with Lender in connection
with any sale or transfer of the Loan or any Participation and/or Securities
created pursuant to this Article 13, including, without limitation, the delivery
of an estoppel certificate required in accordance with Section 5.12(a) and such
other documents as may be reasonably requested by Lender.  Borrower shall also
furnish and Borrower and Borrower Principal consent to Lender furnishing to such
Investors or such prospective Investors or such Rating Agency any and all
information concerning the Property, the Leases, the financial condition of
Borrower or Borrower Principal as may be reasonably requested by Lender, any
Investor, any prospective Investor or any Rating Agency in connection with any
sale or transfer of the Loan or any Participations or Securities.  At the
request of the holder of the Note and, to the extent not already required to be
provided by Borrower under this Agreement, Borrower and Borrower Principal shall
use reasonable efforts to provide information not in the possession of the
holder of the Note in order to satisfy the market standards to which the holder
of the Note customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with such sales or transfers
and take further actions as Lender may request in connection with a
Securitization and shall take such further actions as Lender may reasonably
request in connection with a Securitization, including, without limitation, to:

(a)

provide updated financial, budget and other information with respect to the
Property, Borrower and Borrower Principal and provide modifications and/or
updates to the appraisals, market studies, environmental reviews and reports
(Phase I reports and, if appropriate, Phase II reports) and engineering reports
of the Property obtained in connection with the making of the Loan (all of the
foregoing being referred to as the “Provided Information”);

(b)

make reasonable changes to the organizational documents of Borrower, any SPE
Component Entity and their respective principals;

(c)

at Borrower’s expense, cause counsel to render or update existing opinion
letters as to enforceability and non-consolidation, which may be relied upon by
the holder of the Note, the Rating Agencies and their respective counsel, which
shall be dated as of the closing date of the Securitization;

(d)

permit site inspections, appraisals, market studies and other due diligence
investigations of the Property, as may be reasonably requested by the holder of
the Note or the Rating Agencies or as may be necessary or appropriate in
connection with the Securitization;

(e)

make the representations and warranties with respect to the Property, Borrower,
 Borrower Principal and the Loan Documents as are made in the Loan Documents and
such other representations and warranties as may be reasonably requested by the
holder of the Note or the Rating Agencies;

(f)

execute such amendments to the Loan Documents as may be requested by the holder
of the Note or the Rating Agencies or otherwise to effect the Securitization
including, without limitation, bifurcation of the Loan into two or more
components and/or separate notes and/or creating a senior/subordinate note
structure; provided, however, that Borrower shall not be required to modify or
amend any Loan Document if such modification or amendment would (i) change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, except in connection with a bifurcation of the Loan which may result
in varying fixed interest rates and amortization schedules, but which shall have
the same initial weighted average coupon of the original Note, or (ii) in the
reasonable judgment of Borrower, modify or amend any other material economic
term of the Loan, or (iii) in the reasonable judgment of Borrower, materially
increase Borrower’s obligations and liabilities under the Loan Documents;

(g)

deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of the Borrower certifying as to the accuracy, as of the
closing date of the Securitization, of all representations made by Borrower in
the Loan Documents as of the Closing Date in all relevant jurisdictions or, if
such representations are no longer accurate, certifying as to what modifications
to the representations would be required to make such representations accurate
as of the closing date of the Securitization, and (ii) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower as of the date of the closing date
of the Securitization;

(h)

have reasonably appropriate personnel participate in a bank meeting and/or
presentation for the Rating Agencies or Investors; and

(i)

cooperate with and assist Lender in obtaining ratings of the Securities from
two (2) or more of the Rating Agencies.

All reasonable third party costs and expenses incurred by Borrower in connection
with Borrower’s complying with requests made under this Section 13.4 shall be
paid by Borrower.  Lender acknowledges that Borrower shall not be liable for the
payment of Lender’s or the Rating Agencies’ expenses incurred in complying with
requests made under this Section 13.4.

ARTICLE 14 - INDEMNIFICATIONS

Section 14.1

General Indemnification

.  

(a)

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:  (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any Applicable Legal Requirements;
(e) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; (f) the holding or investing of the Reserve Accounts or the performance
of the Required Work and Additional Required Repairs or Additional Replacements,
or (g) the payment of any commission, charge or brokerage fee to anyone which
may be payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

(b)

With respect to any Indemnified Liabilities that relate to or arise out of the
construction, alterations, repair or maintenance of improvements on or about the
Property, (i) if the Indemnified Liability was caused by the concurrent or joint
negligence of Borrower and Lender or the agents of Lender, Borrower shall only
be liable under this indemnity to the extent of the Borrower’s negligence, and
(ii) if the Indemnified Liability was caused by the sole negligence of Lender or
the agents of Lender, Borrower shall have no liability with respect to such
Indemnified Liability under this Agreement.







NCLIB1 194855.8















(c)

For the sole purpose of giving full force and effect to the indemnities
contained in this Agreement and not for the benefit of any employees of Borrower
or any third parties unrelated to the parties indemnified under this Agreement,
Borrower specifically and expressly waives any immunity that may be granted it
under the Washington State Industrial Insurance Act, Title 51 RCW.  

(Borrower’s Initials:  /s/ H.K.)







NCLIB1 194855.8















Section 14.2

Mortgage and Intangible Tax Indemnification

.  Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

Section 14.3

ERISA Indemnification

.  Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Section 4.9 or Section 5.18 of this
Agreement.

Section 14.4

Survival

.  The obligations and liabilities of Borrower and Borrower Principal under this
Article 14 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage.

ARTICLE 15 - EXCULPATION

Section 15.1

Exculpation

.    Except as otherwise provided herein or in the other Loan Documents, Lender
shall not enforce the liability and obligation of Borrower or Borrower
Principal, as applicable, to perform and observe the obligations contained
herein or in the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower or Borrower Principal, except
that Lender may bring a foreclosure action, action for specific performance or
other appropriate action or proceeding to enable Lender to enforce and realize
upon this Agreement, the Note, the Mortgage and the other Loan Documents, and
the interest in the Property, the Rents and any other collateral given to Lender
created by this Agreement, the Note, the Mortgage and the other Loan Documents;
provided, however, that any judgment in any such action or proceeding shall be
enforceable against Borrower or Borrower Principal, as applicable, only to the
extent of Borrower’s or Borrower Principal’s interest in the Property, in the
Rents and in any other collateral given to Lender.  Lender, by accepting this
Agreement, the Note, the Mortgage and the other Loan Documents, agrees that it
shall not, except as otherwise provided in this Section 15.1, sue for, seek or
demand any deficiency judgment against Borrower or Borrower Principal in any
such action or proceeding, under or by reason of or under or in connection with
this Agreement, the Note, the Mortgage or the other Loan Documents.  The
provisions of this Section 15.1 shall not, however, (i) constitute a waiver,
release or impairment of any obligation evidenced or secured by this Agreement,
the Note, the Mortgage or the other Loan Documents; (ii) impair the right of
Lender to name Borrower or Borrower Principal as a party defendant in any action
or suit for judicial foreclosure and sale under this Agreement and the Mortgage;
(iii) affect the validity or enforceability of any indemnity (including, without
limitation, those contained in the Environmental Indemnity and ARTICLE 14 of
this Agreement), guaranty, master lease or similar instrument made in connection
with this Agreement, the Note, the Mortgage and the other Loan Documents;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the assignment of leases provisions contained in
the Mortgage; or (vi) impair the right of Lender to obtain a deficiency judgment
or other judgment on the Note against Borrower or Borrower Principal if
necessary to obtain any Insurance Proceeds or Awards to which Lender would
otherwise be entitled under this Agreement; provided however, Lender shall only
enforce such judgment to the extent of the Insurance Proceeds and/or Awards.

(a)

Notwithstanding the provisions of this Section 15.1 to the contrary, Borrower
and Borrower Principal shall be personally liable to Lender on a joint and
several basis for Losses due to:

(i)

fraud or intentional misrepresentation by Borrower, Borrower Principal or any
other Affiliate of Borrower or Borrower Principal in connection with the
execution and the delivery of this Agreement, the Note, the Mortgage, any of the
other Loan Documents, or any certificate, report, financial statement or other
instrument or document furnished to Lender at the time of the closing of the
Loan or during the term of the Loan;

(ii)

Borrower’s misapplication or misappropriation of Rents received by Borrower
after the occurrence and during the continuance of an Event of Default;

(iii)

Borrower’s misapplication or misappropriation of tenant security deposits, Rents
or other payments collected in advance;

(iv)

the misapplication or the misappropriation of Insurance Proceeds or Awards;

(v)

Borrower’s failure to pay Taxes, Other Charges (except to the extent that sums
sufficient to pay such amounts have been deposited in escrow with Lender
pursuant to the terms hereof and there exists no impediment to Lender’s
utilization thereof), charges for labor or materials or other charges that can
create liens on the Property beyond any applicable notice and cure periods
specified herein;

(vi)

Borrower’s failure to return or to reimburse Lender for all Personal Property
taken from the Property by or on behalf of Borrower and not replaced with
Personal Property of the same utility and of the same or greater value;

(vii)

any act of actual waste or arson by Borrower, any principal, Affiliate, member
or general partner thereof or by Borrower Principal, any principal, Affiliate,
member or general partner thereof;

(viii)

Borrower’s failure following any Event of Default to deliver to Lender upon
demand all Rents and books and records relating to the Property;

(ix)

Borrower’s gross negligence or willful misconduct;

(x)

Borrower’s failure to maintain Policies and pay Insurance Premiums in accordance
with this Agreement;

(xi)

Borrower’s failure to perform and pay all of its obligations set forth in
Article 12 hereof and the Environmental Indemnity; or

(xii)

any governmental authority taking any action with respect to the failure of
certificates of occupancy to exist for all or any portion of the Property.

(b)

Notwithstanding the foregoing, the agreement of Lender not to pursue recourse
liability as set forth in subsection (a) above SHALL BECOME NULL AND VOID and
shall be of no further force and effect and the Debt shall be fully recourse to
Borrower and Borrower Principal on a joint and several basis in the event of
(i) a default by Borrower, Borrower Principal or any SPE Component Entity (if
any) of any of the covenants set forth in ARTICLE 6, except as to Section 6.1(a)
(xv) and (xviii) or ARTICLE 7 hereof, or (ii) if (A) a voluntary bankruptcy or
insolvency proceeding is commenced by Borrower under the U.S. Bankruptcy Code or
any similar federal or state law, or (B) an involuntary bankruptcy or insolvency
proceeding is commenced against Borrower under the U.S. Bankruptcy Code or any
similar federal or state law which is not dismissed within ninety (90) days and
which an Affiliate of Borrower or Borrower Principal colluded in any way with
the creditors commencing or filing such proceeding or Borrower acquiesced to
such filing or the commencement of such proceeding (without Lender’s prior
written consent).

(c)

Nothing herein shall be deemed to be a waiver of any right which Lender may have
under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgage or to require that all collateral shall continue to secure all
of the indebtedness owing to Lender in accordance with this Agreement, the Note,
the Mortgage or the other Loan Documents.

ARTICLE 16 - NOTICES

Section 16.1

Notices

.  All notices, consents, approvals and requests required or permitted hereunder
or under any other Loan Document shall be given in writing and shall be
effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested,
(b) expedited prepaid overnight delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or by (c) telecopier
(with answer back acknowledged provided an additional notice is given pursuant
to subsection (b) above), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

If to Lender:

Bank of America, N.A.
Capital Markets Servicing Group
555 South Flower Street
6th floor
CA9-706-06-42
Los Angeles, California  90071
Attn:  Servicing Manager
Telephone No:  (800) 462-0505
Facsimile No.:  (213) 345-6587

With a copy to:

Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention:  James P. Carroll, Esq.
Telephone No.:  (704) 348-5100
Facsimile No.:  (704) 348-5200

If to Borrower:

Bedford Federal Way II, LLC
270 Lafayette Circle
Lafayette, California 94549
Attention:  James Moore, President
Facsimile No.:  (925) 283-8707

With a copy to:

Allen Matkins Leck Gamble & Mallory LLP
333 Bush Street, Suite 11700
San Francisco, California 94104
Attention:  Stephen P. Lieske
Facsimile No.:  (415) 837-1516

If to Borrower

Principal:

Bedford Property Investors, Inc.
270 Lafayette Circle
Lafayette, California 94549
Attention:  Hanh Kihara, Senior Vice President and Chief Financial Officer
Facsimile No.:  (925) 283-8707

With a copy to:

Allen Matkins Leck Gamble & Mallory LLP
333 Bush Street, Suite 11700
San Francisco, California 94104
Attention:  Stephen P. Lieske
Facsimile No.:  (415) 837-1516

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

ARTICLE 17 - FURTHER ASSURANCES

Section 17.1

Replacement Documents

.  Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

Section 17.2

Recording of Mortgage, etc

.  Borrower forthwith upon the execution and delivery of the Mortgage and
thereafter, from time to time, will cause the Mortgage and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property.  Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Mortgage, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Mortgage,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

Section 17.3

Further Acts, etc

.  Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgage, or
for complying with all Legal Requirements.  Borrower, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Property.  Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.

Section 17.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws

.  
  If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any.  If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred twenty (120) days to
declare the Debt immediately due and payable.

(a)

Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Mortgage or the Debt.  If such claim,
credit or deduction shall be required by law, Lender shall have the option, by
written notice of not less than one hundred twenty (120) days, to declare the
Debt immediately due and payable.

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

Section 17.5

Expenses

.  Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
costs and expenses (including reasonable, actual attorneys’ fees and
disbursements) reasonably incurred by Lender in accordance with this Agreement
in connection with (a) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (b) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(c) following a request by Borrower, Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (d) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Lender; (e) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (f) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (g) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (h) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.

ARTICLE 18 - WAIVERS

Section 18.1

Remedies Cumulative; Waivers

.  The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise.
 Lender’s rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

Section 18.2

Modification, Waiver in Writing

.  No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement, or of the Note, or of any other Loan Document,
nor consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 18.3

Delay Not a Waiver

.  Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 18.4

Trial by Jury

.  BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER
BORROWER PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
PRINCIPAL AND LENDER.

Section 18.5

Waiver of Notice

.  Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 18.6

Remedies of Borrower

.  In the event that a claim or adjudication is made that Lender or its agents
have acted unreasonably or unreasonably delayed acting in any case where by law
or under this Agreement or the other Loan Documents, Lender or such agent, as
the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment.  The parties hereto agree
that any action or proceeding to determine whether Lender has acted reasonably
shall be determined by an action seeking declaratory judgment.  Lender agrees
that, in such event, it shall cooperate in expediting any action seeking
injunctive relief or declaratory judgment.

Section 18.7

Waiver of Marshalling of Assets

.  To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Property, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.

Section 18.8

Waiver of Statute of Limitations

.  Borrower hereby expressly waives and releases, to the fullest extent
permitted by law, the pleading of any statute of limitations as a defense to
payment of the Debt or performance of its Other Obligations.

Section 18.9

Waiver of Counterclaim

.  Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

ARTICLE 19 - GOVERNING LAW

Section 19.1

Choice of Law

.  This Agreement shall be governed, construed, applied and enforced in
accordance with the laws of the State and applicable laws of the United States
of America, except that with respect to the security interest in each of the
Reserve Accounts, the laws of the state where each such account is located shall
apply.

Section 19.2

Severability

.  Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

Section 19.3

Preferences

.  Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

ARTICLE 20 - MISCELLANEOUS

Section 20.1

Survival

.  This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 20.2

Lender’s Discretion

.  Whenever pursuant to this Agreement, Lender exercises any right given to it
to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

Section 20.3

Headings

.  The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 20.4

Cost of Enforcement

.  In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or any of its constituent Persons or an assignment by
Borrower or any of its constituent Persons for the benefit of its creditors, or
(c) Lender exercises any of its other remedies under this Agreement or any of
the other Loan Documents, Borrower shall be chargeable with and agrees to pay
all costs of collection and defense, including attorneys’ fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes.

Section 20.5

Schedules Incorporated

.  The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 20.6

Offsets, Counterclaims and Defenses

.  Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 20.7

No Joint Venture or Partnership; No Third Party Beneficiaries

.  Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(a)

This Agreement and the other Loan Documents are solely for the benefit of Lender
and Borrower and nothing contained in this Agreement or the other Loan Documents
shall be deemed to confer upon anyone other than Lender and Borrower any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein.  All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

(b)

The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property.  Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

(c)

Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(d)

By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

(e)

Borrower recognizes and acknowledges that in accepting this Agreement, the Note,
the Mortgage and the other Loan Documents, Lender is expressly and primarily
relying on the truth and accuracy of the representations and warranties set
forth in ARTICLE 4 of this Agreement without any obligation to investigate the
Property and notwithstanding any investigation of the Property by Lender; that
such reliance existed on the part of Lender prior to the date hereof, that the
warranties and representations are a material inducement to Lender in making the
Loan; and that Lender would not be willing to make the Loan and accept this
Agreement, the Note, the Mortgage and the other Loan Documents in the absence of
the warranties and representations as set forth in ARTICLE 4 of this Agreement.

Section 20.8

Publicity

.  All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Banc of America Securities LLC, or any of their Affiliates shall be
subject to the prior written approval of Lender, not to be unreasonably
withheld.  The Lender shall be permitted to make any news, releases, publicity
or advertising by Lender or its Affiliates through any media intended to reach
the general public which refers to the Loan, the Property, the Borrower, the
Borrower Principal and their respective Affiliates without the approval of
Borrower or any such Persons.  Borrower also agrees that Lender may share any
information pertaining to the Loan with Bank of America Corporation, including
its bank subsidiaries, Banc of America Securities LLC and any other Affiliates
of the foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.

Section 20.9

Conflict; Construction of Documents; Reliance

.  In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall control.
 The parties hereto acknowledge that they were represented by competent counsel
in connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

Section 20.10

Entire Agreement

.  This Agreement and the other Loan Documents contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written between Borrower and Lender are superseded by the terms
of this Agreement and the other Loan Documents.




NCLIB1 194855.8












IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

BEDFORD FEDERAL WAY II, LLC,
a Delaware limited liability company

By:

Bedford Property Investors, Inc., a Maryland corporation, its sole member

By:

  /s/ Hanh Kihara
Hanh Kihara, Senior Vice President and Chief Financial Officer

BORROWER PRINCIPAL:

Acknowledged and agreed to with respect to its obligations set forth in
ARTICLE 4, Section 12.6, ARTICLE 15, and ARTICLE 18 hereof:

BEDFORD PROPERTY INVESTORS, INC., a
Maryland corporation

By:

  /s/ Hanh Kihara
Hanh Kihara, Senior Vice President and Chief Financial Officer




NCLIB1 194855.8












LENDER:

BANK OF AMERICA, N.A., a national banking association

By:  /s/ Lisa K. McGee
Name:  Lisa K. McGee
Title:  Vice President




NCLIB1 194855.8












EXHIBIT A

Borrower Equity Ownership Structure




BEDFORD FEDERAL WAY II, LLC, a Delaware limited liability company

|

100%

|

BEDFORD PROPERTY INVESTORS, INC., a Maryland corporation, is sole member




NCLIB1 194855.8












EXHIBIT B

Form Subordination, Non-Disturbance and Attornment Agreement







NCLIB1 194855.8












SCHEDULE I

REQUIRED REPAIRS

REPAIR

RESERVE AMOUNT




ADA Compliance




$1,200.00




NCLIB1 194855.8












SCHEDULE II

REPLACEMENTS

Waived







NCLIB1 194855.8












ADDENDUM TO NOTE
(Washington)

BY SIGNING BELOW, THE BORROWER EXPRESSLY ACKNOWLEDGES AND UNDERSTANDS THAT,
PURSUANT TO THE TERMS OF THIS NOTE, IT HAS AGREED THAT IT HAS NO RIGHT TO REPAY
THIS NOTE, PRIOR TO THE END OF THE LOCKOUT PERIOD AND THAT IT SHALL BE LIABLE
FOR THE PAYMENT OF THE PREPAYMENT CHARGES FOR PREPAYMENT OF THIS NOTE UPON
ACCELERATION OF THIS NOTE IN ACCORDANCE WITH ITS TERMS.  FURTHER, BY SIGNING
BELOW, THE BORROWER WAIVES ANY RIGHTS IT MAY HAVE UNDER WASHINGTON LAW TO PREPAY
THIS NOTE, EXCEPT IN ACCORDANCE WITH THE LOAN AGREEMENT, AND EXPRESSLY
ACKNOWLEDGES AND UNDERSTANDS THAT THE LENDER HAS MADE THE LOAN IN RELIANCE ON
THE AGREEMENTS AND WAIVER OF THE BORROWER AND THAT THE LENDER WOULD NOT HAVE
MADE THE LOAN WITHOUT SUCH AGREEMENTS AND WAIVER OF THE BORROWER.

ORAL AGREEMENTS OR PROMISES OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT,
MODIFY OR AMEND ANY TERMS HEREOF, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A
DEBT OR MAKE ANY OTHER FINANCIAL ACCOMMODATIONS PERTAINING TO THE LOAN ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the Borrower has caused this Addendum to Note to be duly
executed as of the day and year first above written.

BORROWER:

BEDFORD FEDERAL WAY II, LLC,
a Delaware limited liability company

By:

Bedford Property Investors, Inc., a Maryland corporation, its sole member

By:

 /s/ Hanh Kihara
Hanh Kihara, Senior Vice President and Chief Financial Officer







NCLIB1 194855.8


